     Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 1 of 52




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

CHRISTOPHER L. AYERS,

                                      Plaintiff,

v.                                                                   9:20-CV-51
                                                                     (GTS/TWD)

LT. SCARLOTTA, RICHARD MILLER,
CORRECTIONS OFFICER MCFERRIN,

                              Defendants.
_____________________________________________

APPEARANCES:                                                  OF COUNSEL:

CHRISTOPHER L. AYERS
Plaintiff, pro se
97-A-1592
Sullivan Correctional Facility
Box 116
Fallsburg, New York 12733

HON. LETITIA JAMES                                            LAUREN ROSE EVERSLEY, ESQ.
Attorney General for the State of New York                    Assistant Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                       ORDER AND REPORT-RECOMMENDATION

       Christopher L. Ayers (“Plaintiff”), a former inmate in the custody of the New York State

Department of Corrections and Community Supervision (“DOCCS”), commenced this pro se

civil rights action under 42 U.S.C. § 1983, asserting claims arising out of his incarceration at

Great Meadow Correctional Facility (“Great Meadow CF”). (Dkt. No. 50.) Plaintiff served
     Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 2 of 52




Lieutenant Scarlotta and Officer McFerrin (collectively “Defendants”)1 with the second amended

complaint and they now move for summary judgment, in lieu of an answer, pursuant to Rule 56

of the Federal Rules of Civil Procedure. (Dkt. No. 58.) In short, Defendants argue Plaintiff did

not file a grievance related to the allegations contained in his second amended complaint and

therefore failed to exhaust his administrative remedies. (Dkt. No. 58-1.) Plaintiff did not

respond to Defendants’ motion for summary judgment, thus leaving the Court to consider the

motion unopposed. For the reasons set forth below, the Court recommends that Defendants’

motion be granted.

I.     DISCUSSION

       a.      Background

       In his second amended complaint, Plaintiff alleges that, while incarcerated at Great

Meadow CF, defendant Scarlotta directed defendants Miller and McFerrin to handcuff Plaintiff

and beat him. (Dkt. No. 50 at 6.) The District Court construed Plaintiff’s second amended

complaint as alleging Eighth Amendment excessive force claims against McFerrin and Miller

and failure to protect claims against Scarlotta. (Dkt. No. 51.)

       As noted above, only Defendants Scarlotta and McFerrin have been served and those

defendants now bring a motion for summary judgment in lieu of an answer. (Dkt. No. 58.) In

their motion, Defendants argue Plaintiff’s “claims are the proper subject for a grievance under

the applicable grievance procedures; yet, [he] did not file a grievance regarding his allegations

against defendants in this action.” (Dkt. No. 58-1 at 10.) In a declaration filed in connection




1
  As noted in the District Court’s December 1, 2020, Text Order, the summons for the defendant
identified as Corrections Officer Richard Miller was returned unexecuted on November 17,
2020. As such, this defendant has not appeared in this case or joined in the motion for summary
judgment.
                                                 2
     Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 3 of 52




with their motion, Alexandria Mead, the Inmate Grievance Supervisor at Great Meadow C.F.,

asserts that Plaintiff was incarcerated at the facility between October 16, 2018, and November 5,

2019, and did not file any grievances related to the allegations of excessive force against

Defendants. (Dkt. No. 58-3 at ¶ 18.) Accordingly, Defendants argue the Court should dismiss

the second amended complaint for failure to exhaust. (Dkt. No. 58-1.)

       b.      Standard of Review

               1.      Plaintiff’s Failure to Respond to Defendants’ Statement of Material
                       Facts2

       While courts are required to give due deference to a plaintiff’s pro se status, that status

“does not relieve [a pro se] plaintiff of his duty to meet the requirements necessary to defeat a

motion for summary judgment.” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir.

2003). As noted above, Plaintiff failed to file any response to Defendants’ summary judgment

motion. Importantly, he has failed to challenge the statement of material facts filed by

Defendants in the manner required under N.D.N.Y. L.R. 7.1(a)(3).3

       Where, as in this case, a party has failed to respond to the movant’s statement of material

facts in the manner required under L.R. 7.1(a)(3), the facts in the movant’s statement to which

the plaintiff has not properly responded will be accepted as true (1) to the extent that they are


2
  The Local Rules were amended effective January 1, 2021. In the amendment, L.R. 7.1 was
dissected and various subsections were renumbered and relocated to correspond with the
appropriate Federal Rule. The relevant substance of the rules did not change. In the currently
operative version of the Local Rules, L.R. 56.1 deals with summary judgement motions.
However, because these motions were filed in 2020, the Court refers to the Local Rules as they
existed at that time.
3
  Local Rule 7.1(a)(3) requires the opposing party to file a response to the movant’s Statement
of Material Facts. Under the rule, the response “shall mirror the movant’s Statement of Material
Facts by admitting and/or denying each of the movant’s assertions in matching numbered
paragraphs. Each denial shall set forth a specific citation to the record where the factual issue
arises.” N.Y.N.D. L.R. 7.1(a)(3).


                                                  3
       Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 4 of 52




supported by evidence in the record, and (2) provided that the nonmovant, if proceeding pro se,

has been specifically advised of the possible consequences of failing to respond to the motion.4

See Champion v. Artuz, 76 F.3d 483, 486 (2d Cir. 1996).

        Accordingly, the facts set forth in Defendants’ Statement of Material Facts (Dkt. No. 58-

2) that are supported by record evidence and are uncontroverted by nonconclusory allegations in

Plaintiff’s second amended complaint and verified opposition submissions will be accepted as

true. See McAllister v. Call, No. 9:10-CV-610 (FJS/CFH), 2014 WL 5475293, at *3 (N.D.N.Y.

Oct. 29, 2014) (finding allegations in plaintiff’s verified complaint sufficient to controvert facts

in statement of material facts on motion for summary judgment); Douglas v. Perrara, No. 9:11-

CV-1353 (GTS/RFT), 2013 WL 5437617, at *3 (N.D.N.Y. Sept. 27, 2013) (“Because Plaintiff

has failed to raise any question of material fact, the Court will accept the facts as set forth in

Defendants’ Statement of Facts Pursuant to Rule 7.1(a)(3) . . . supplemented by Plaintiff’s

verified complaint . . . as true.”). As to any facts not contained in Defendants’ Statement of

Material Facts, in light of the procedural posture of this case, the Court is “required to resolve all

ambiguities and draw all permissible factual inferences” in favor of Plaintiff. Terry, 336 F.3d at

137.

        Moreover, the Second Circuit has ruled that “[a] district court has broad discretion to

determine whether to overlook a party’s failure to comply with local court rules,” including local

rules relating to requirements regarding the submission of and response to statements of material

facts on summary judgment motions, and to “conduct an assiduous review of the record.” Holtz




4
  Defendants provided Plaintiff with the requisite notice of the consequences of his failure to
respond to the motion. (Dkt. No. 58 at 3.)
                                                   4
     Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 5 of 52




v. Rockefeller & Co., Inc., 258 F.3d 62, 73 (2d Cir. 2001) (citation and internal quotation marks

omitted). In deference to Plaintiff’s pro se status, the Court has reviewed the entire record.

               2.      Summary Judgment Standard

       A court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). The party

moving for summary judgment bears the initial burden of showing, through the production of

admissible evidence, no genuine issue of material fact exists. Salahuddin v. Goord, 467 F.3d

263, 272-73 (2d Cir. 2006). A dispute of fact is “genuine” if “the [record] evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Liberty Lobby, 477 U.S. at 248.

       Only after the moving party has met this burden is the nonmoving party required to

produce evidence demonstrating genuine issues of material fact exist. Salahuddin, 467 F.3d at

273 (citations omitted). As noted above, Plaintiff failed to respond to Defendant’s motion for

summary judgment. Plaintiff’s failure to oppose Defendant’s motion results in the admission of

properly supported facts, however the Court must still ensure those facts show Defendant is

entitled to judgment as a matter of law. See Jackson v. Federal Express, 766 F.3d 189, 194 (2d

Cir. 2014) (a non-response to a summary judgment motion does not risk default because the

district court must ensure that each statement of material fact is supported by the record evidence

sufficient to satisfy the movant’s burden of production even if the statement is unopposed)

(citing Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 242-46 (2d Cir.

2004) (even when a motion for summary judgment is not opposed, the district court is not

relieved of its duty to decide whether the movant is entitled to judgment as a matter of law)).




                                                 5
     Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 6 of 52




       c.      Analysis

       The Prison Litigation Reform Act of 1995 (“PLRA”), provides, in pertinent part, “[n]o

action shall be brought with respect to prison conditions under section 1983 . . . by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies as

are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is required for “all inmate suits

about prison life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

“[E]xhaustion is mandatory under the PLRA and . . . unexhausted claims cannot be brought in

court.” Jones v. Bock, 549 U.S. 199, 211 (2007); see also Ross v. Blake, 136 S. Ct. 1850, 1856

(2016) (stating that the mandatory language of § 1997e(a) forecloses judicial discretion to craft

exceptions to the requirement). To properly exhaust administrative remedies under the PLRA,

inmates are required to complete the administrative review process in accordance with the rules

applicable to the institution to which they are confined. Jones, 549 U.S. at 218 (citing Woodford

v. Ngo, 548 U.S. 81, 88 (2006)); see also Amador v. Andrews, 655 F.3d 89, 96 (2d Cir. 2011)

(exhaustion necessitates “using all steps that the [government] agency holds out, and doing so

properly”). Because non-exhaustion is an affirmative defense, the defendant bears the burden of

showing a failure to meet exhaustion requirements. See Jones, 549 U.S. at 216.

       DOCCS has a well-established three-step administrative review process, Inmate

Grievance Program (“IGP”), which oversees the manner in which issues are resolved by

affording inmates “an orderly, fair, simple and expeditious method for resolving grievances.” 7

N.Y.C.R.R. § 701.1(a). Concerns “about the substance or application of a written or unwritten

policy, regulation, procedure or rule of [DOCCS],” as well as complaints of “employee

misconduct meant to annoy, intimidate or harm an inmate” may be filed. Id. § 701.2(a)-(e).



                                                  6
      Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 7 of 52




       First, an inmate must file a complaint with the facility’s IGP clerk within twenty-one

calendar days of the alleged occurrence. Id. § 701.5(a). A representative of the facility’s inmate

grievance resolution committee (“IGRC”) has sixteen calendar days from receipt of the

grievance to informally resolve the issue. Id. § 701.5(b)(1). If there is no such informal

resolution, then the full IGRC conducts a hearing within sixteen calendar days of receipt of the

grievance, id. § 701.5(b)(2), and issues a written decision within two working days of the

conclusion of the hearing. Id. § 701.5(b)(3).

       Second, a grievant may appeal the IGRC decision to the facility’s Superintendent within

seven calendar days of receipt of the IGRC’s written decision. Id. § 701.5(c)(1). If the

grievance involves an institutional issue (as opposed to a DOCCS-wide policy issue), the

Superintendent must issue a written decision within twenty calendar days of receipt of the

grievant’ s appeal. Id. § 701.5(c)(3)(ii).

       Third, a grievant may appeal to CORC within seven working days of receipt of the

Superintendent’s written decision. Id. § 701.5(d)(1)(i). CORC is to render a written decision

within thirty calendar days of receipt of the appeal. Id. § 701.5(d)(3)(ii).

       The Second Circuit has long recognized this procedure as an “available remedy” for

purposes of the PLRA. See Hall v. Cty. of Saratoga, No. 10-CV-1120 (NAM/CFH), 2013 WL

838284, at *1-2 (N.D.N.Y. Mar. 6, 2013). Generally, if a plaintiff, as here, fails to follow each

of the required steps prior to commencing an action, he has failed to exhaust his administrative

remedies as required under the PLRA. See Ruggiero v. Cty. of Orange, 467 F.3d 170, 176 (2d

Cir. 2006) (“[T]he PLRA requires proper exhaustion, which means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on the merits).”

(quotation marks and citations omitted)).



                                                  7
     Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 8 of 52




       Nevertheless, while the PLRA mandates exhaustion of administrative remedies, it also

“contains its own, textual exception to mandatory exhaustion.” Ross, 136 S. Ct. at 1858. More

specifically, Section 1997e(a) provides only those administrative remedies that “are available”

must first be exhausted. 42 U.S.C. § 1997e(a); Ross, 136 S. Ct. at 1858 (“[T]he exhaustion

requirement hinges on the availability of administrative remedies[.]” (quotation marks and

citations omitted)). In the PLRA context, the Supreme Court has determined “availability”

means “an inmate is required to exhaust those, but only those, grievance procedures that are

capable of use to obtain some relief for the action complained of.” Ross, 136 S. Ct. at 1859

(quotation marks and citations omitted).

       There are three circumstances in which a court may find a facility’s internal

administrative remedies are not available under the PLRA. Id. at 1859-60. First, “an

administrative procedure is unavailable when (despite what regulations or guidance materials

may promise) it operates as a simple dead end—with officers unable or consistently unwilling to

provide any relief to aggrieved inmates.” Id. at 1859. “Next, an administrative scheme might be

so opaque that it becomes, practically speaking, incapable of use.” Id. Finally, an administrative

remedy is not “available” when “prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation.” Id. at 1860.

       The question as to whether the plaintiff has exhausted his administrative remedies is a

question of law. See Snider v. Melindez, 199 F.3d 108, 113-14 (2d Cir. 1999). Thus, an inmate’s

failure to exhaust administrative remedies is properly considered on a motion for summary

judgment in lieu of an answer. Crichlow v. Fischer, No. 6:15-CV-06252 EAW, 2017 WL

920753, at *5 (W.D.N.Y. Mar. 7, 2017) (citing Crenshaw v. Syed, 686 F. Supp. 2d 234, 236




                                                8
     Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 9 of 52




(W.D.N.Y. 2010) (granting a motion for summary judgment made in lieu of an answer where

inmate failed to exhaust administrative remedies)).

       Here, the record evidence establishes that Plaintiff failed to file a grievance related to the

allegations that form the basis for his second amended complaint. (Dkt. No. 58-2 at ¶¶ 17-19.)

Moreover, there is no evidence in the record showing the grievance procedure “operate[d] as a

simple dead end” to Plaintiff, nor is there any evidence to establish an issue of fact as to

unavailability due to an “opaque” administrative scheme. There also is no evidence prison

administrators prevented Plaintiff from using the grievance procedure due to “machination,

misrepresentation, or intimidation.” See Ross, 136 S. Ct. at 1859-60. Lastly, the record does not

demonstrate prison administrators prevented Plaintiff from using the grievance procedure due to

“machination, misrepresentation, or intimidation.” Id.

       Therefore, given the record and considering the evidence in the light most favorable to

Plaintiff, the Court finds Defendants have carried their burden to establish they are entitled to

judgment as a matter of law.

       Dismissal with prejudice is appropriate where the plaintiff had the opportunity to exhaust

administrative remedies, failed to do so, and is unable to cure his failure to exhaust. Berry v.

Kerik, 366 F.3d 85, 87 (2d Cir. 2004). Here, the Plaintiff’s time to file a grievance in accordance

with the rules and regulations has already passed, rendering his failure to exhaust his

administrative remedies incurable at this time.

       As noted above, Defendant Miller has not been served with the second amended

complaint and he has not yet appeared in this action apparently because he was misnamed. (See

Text Order dated December 1, 2020.) However, given that Defendants’ arguments with respect

to exhaustion apply with equal strength to any putative defendant who participated in the alleged



                                                  9
      Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 10 of 52




assault, the Court recommends dismissing this action in its entirety rather than providing Plaintiff

an opportunity to properly name and serve a new defendant.

II.     CONCLUSION

        After carefully considering the record, the Court finds Plaintiff failed to exhaust his

administrative remedies.

        ACCORDINGLY, it is hereby

        RECOMMENDED that Defendants’ motion for summary judgment (Dkt. No. 58) be

GRANTED; and it is further

        RECOMMENDED that Plaintiff’s complaint be DISMISSED WITH PREJUDICE;

and it is further

        ORDERED that the Clerk provide Plaintiff with a copy of this Order and Report-

Recommendation,5 along with copies of the unpublished decisions cited herein in accordance

with Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2008) (per curiam).

        Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report.6 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing


5
  The Court is aware that Plaintiff has been released from prison and the recent mail from the
action has apparently not reached Plaintiff. It is important to note that Plaintiff was obligated,
pursuant to L.R. 10.1(c)(2) and L.R. 41.2(b), to keep the Court informed of his current address.
Therefore, any issue with his receipt of Court documents is due to his own omission.
6
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).

                                                 10
     Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 11 of 52




Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989) (per curiam)); 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72, 6(a).


Dated: April 22, 2021
       Syracuse, New York




                                              11
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 12 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


                                                                   55. This Court accepted the Report and Recommendation and
                                                                   Order in its entirety and directed Plaintiff to file an amended
      KeyCite Yellow Flag - Negative Treatment                     complaint to “include only one cause of action a procedural
Distinguished by McDonald v. Zerniak, N.D.N.Y., November 4, 2016
                                                                   due process claim in connection with his disciplinary hearing
                                                                   and one Defendant hearing officer Call .” See Dkt. No. 58 at
                  2014 WL 5475293
                                                                   4–5.
    Only the Westlaw citation is currently available.
             United States District Court,
                                                                   Plaintiff thereafter filed his amended complaint and requested
                   N.D. New York.
                                                                   compensatory and punitive damages. See Dkt. No. 64,
         Charles McALLISTER also known                             Amended Complaint at 4. In this amended complaint, Plaintiff
          as Charles McCallister, Plaintiff,                       alleged that Defendant violated his constitutional rights under
                                                                   the First, Eighth and Fourteenth Amendments. See Dkt. No.
                        v.
                                                                   64, Amended Complaint at ¶¶ 33, 34, 43.
        Harold CALL, Vocational Supervisor,
       Mohawk Correctional Facility, Defendant.
                                                                   On May 9, 2014, Defendant filed a motion for summary
                                                                   judgment pursuant to Rule 56 of the Federal Rules of Civil
                No. 9:10–CV–610 (FJS/CFH).
                                                                   Procedure. See Dkt. No. 74. In a Report–Recommendation
                              |
                                                                   and Order dated October 9, 2014, Magistrate Judge Hummel
                    Signed Oct. 28, 2014.
                                                                   recommended that this Court grant Defendant's motion in
                              |
                                                                   part and deny his motion in part. See Dkt. No. 81 at
                     Filed Oct. 29, 2014.
                                                                   33. Plaintiff filed objections to Magistrate Judge Hummel's
Attorneys and Law Firms                                            recommendations. See Dkt. No. 83.

Charles McAllister, Westbury, NY, pro se.                          Where a party makes specific objections to portions of a
                                                                   magistrate judge's report and recommendation, the court
Hon. Eric T. Schneiderman, Office of the New York State
                                                                   conducts a de novo review of those recommendations. See
Attorney General, The Capitol, Keith J. Starlin, AAG, of
                                                                   Trombley v. Oneill, No. 8:11–CV–0569, 2011 WL 5881781,
Counsel, Albany, NY, for Defendant.
                                                                   *2 (N.D.N.Y. Nov. 23, 2011) (citing Fed.R.Civ.P. 72(b)(2);
                                                                      28 U.S.C. § 636(b)(1)(C)). Where a party makes no
                           ORDER                                   objections or makes only conclusory or general objections,
                                                                   however, the court reviews the report and recommendation
SCULLIN, Senior District Judge.                                    for “clear error” only. See Salmini v. Astrue, 3:06–CV–
                                                                   458, 2009 WL 1794741, *1 (N.D.N.Y. June 23, 2009)
*1 Currently before the Court are Magistrate Judge                 (quotation omitted). After conducting the appropriate review,
Hummel's October 9, 2014 Report–Recommendation and                 a district court may decide to accept, reject, or modify those
Order, see Dkt. No. 81, and Plaintiffs objections thereto, see     recommendations. See Linares v. Mahunik, No. 9:05–CV–
Dkt. No. 83.                                                       625, 2009 WL 3165660, *10 (N.D.N.Y. Sept. 29, 2009)

Plaintiff, a former inmate who was, at all relevant times, in      (quoting    28 U.S.C. § 636(b)(1)(C)).
the custody of the New York Department of Corrections and
Community Supervision, commenced this action pursuant              Although Plaintiff's objections are, in most respects, general
                                                                   or conclusory, given his pro se status, the Court has conducted
to    42 U.S.C. § 1983. In his original complaint, Plaintiff       a de novo review of Magistrate Judge Hummel's Report–
asserted claims against Brian Fischer, Lucien J. LeClaire,         Recommendation and Order. Having completed its review,
Patricia LeConey, Carol Woughter, and John and Jane Does.          the Court hereby
Defendants moved for summary judgment. See Dkt. No.
49. By Report–Recommendation and Order dated July 6,                *2 ORDERS that Magistrate Judge Hummel's October 9,
2012, Magistrate Judge Homer recommended that this Court           2014 Report–Recommendation and Order is ACCEPTED
dismiss all claims against the named individuals and direct
Plaintiff to join Harold Call as a Defendant. See Dkt. No.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
          Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 13 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


in its entirety for the reasons stated therein; and the Court    Doe defendant. Dkt. No. 55; Dkt. No. 58. The report and
further                                                          recommendation was accepted in its entirety, and McAllister
                                                                 was directed to file an amended complaint to “include only
ORDERS that Defendant's motion for summary judgment is           one cause of action—a procedural due process claim in
GRANTED in part and DENIED in part; and the Court                connection with his disciplinary hearing—and one Defendant
further                                                          —hearing officer Call.” Dkt. No. 58 at 4. McAllister
                                                                 thereafter filed his amended complaint wherein he requested
ORDERS that Plaintiff's First Amendment claims, his Eighth       punitive and compensatory damages. Am. Compl. at 4.
Amendment claims, and his challenge to the constitutionality     Presently pending is Call's motion for summary judgment on
of Directive 4913 are DISMISSED; and the Court further           the amended complaint pursuant to Fed.R.Civ.P. 56. Dkt. No.
                                                                 74. McAllister did not respond. For the following reasons, it is
ORDERS that, to the extent that Plaintiff has asserted claims    recommended that Call's motion be granted in part and denied
against Defendant in his official capacity, those official-      in part.
capacity claims are DISMISSED; and the Court further

ORDERS that Defendant's motion for summary judgment is
                                                                                     I. Failure to Respond
DENIED with respect to Plaintiff's Fourteenth Amendment
due process claims and with respect to Defendant's qualified     The Court notified McAllister of the response deadline and
immunity defense; and the Court further                          extended the deadline for his opposition papers on two
                                                                 occasions. Dkt. No. 75; Dkt. No. 77; Dkt. No. 80. Call also
ORDERS that this matter is referred to Magistrate Judge          provided notice of the consequence of failing to respond to
Hummel for all further pretrial matters; and the Court further   the motion for summary judgment in his motion papers. Dkt.
                                                                 No. 74–1. Despite these notices and extensions, McAllister
ORDERS that the Clerk of the Court shall serve a copy of         did not respond.
this Order on the parties in accordance with the Local Rules.
                                                                  *3 Summary judgment should not be entered by default
                                                                 against a pro se plaintiff who has not been given any
IT IS SO ORDERED.
                                                                 notice that failure to respond will be deemed a default.”
                                                                     Champion v. Artuz, 76 F.3d 483, 486 (2d Cir.1996). Thus,
   REPORT–RECOMMENDATION AND ORDER 1                             “[t]he fact that there has been no response to a summary
                                                                 judgment motion does not ... mean that the motion is to be
CHRISTIAN F. HUMMEL, United States Magistrate Judge.
                                                                 granted automatically.”      Id. at 486. Even in the absence
Plaintiff pro se Charles McAllister (“McAllister”), a former     of a response, defendants are entitled to judgment only if
inmate who was, at all relevant times, in the custody of         the material facts demonstrate their entitlement to judgment
the New York Department of Corrections and Community             as a matter of law. Id.; FED. R. CIV. P. 56(c). “A verified
Supervision (“DOCCS”), 2 brings this action pursuant             complaint is to be treated as an affidavit ... and therefore will
                                                                 be considered in determining whether material issues of fact
to     42 U.S.C. § 1983 alleging that defendant Harold
Call (“Call”), Vocational Supervisor, Mohawk Correctional        exist....”   Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir.1995)
Facility (“Mohawk”), violated his constitutional rights under    (internal citations omitted); see also   Patterson v. Cnty. of
the First, Eighth and Fourteenth Amendments. Am. Compl.          Oneida, N.Y., 375 F.3d 206, 219 (2d Cir.2004) (same). The
(Dkt. No. 64) ¶¶ 33, 34; 4. McAllister initially commenced       facts set forth in defendant's Rule 7.1 Statement of Material
this civil rights action against defendants Brian Fischer,       Facts (Dkt. No. 74–2) are accepted as true as to those facts
Lucien J. LeClaire, Patricia LeConey, Carol Woughter,            that are not disputed in McAllister's amended complaint.
and John and Jane Does. Defendants moved for summary             N.D.N.Y.L.R. 7.1(a)(3) (“The Court shall deem admitted any
judgment. Dkt. No. 49. By report and recommendation dated        properly supported facts set forth in the Statement of Facts
July 6, 2012, (1) all claims against identified defendants       that the opposing party does not specifically controvert.”).
were dismissed; and (2) defendant was directed to join
Call, who was identified in the motion papers as a John


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 14 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


                                                                   documents from his cell, but did not identify the papers that
                                                                   were taken. Id. at 42. He contended that the misbehavior
                       II. Background
                                                                   report's general reference to “legal work” was insufficient
The facts are reviewed in the light most favorable to              to provide him with notice of the documents to which the
McAllister as the non-moving party. See subsection III(A)          report was referring because he had several volumes of legal
infra. At all relevant times, McAllister was an inmate at          work. Id. at 42, 59. In response to this objection, Call recited
Mohawk. Am. Compl. ¶ 3.                                            the body of the misbehavior report, which described the
                                                                   confiscated documents as “[a]rticles of paper which appear
On or about July 15, 2009, nonparty Correction Officer             to be legal work including some signed affidavits” and asked
Femia, pursuant to authorization from nonparty Captain             McAllister, “[t]hat didn't ring a bell for you? How much
Dauphin, searched McAllister's personal property while             paperwork did you have that fit that description?” Id. at 42.
                                                                   Call also expressed his belief that the affidavits qualified as
McAllister was confined in a secure housing unit (“SHU”). 3
                                                                   legal work. Id. at 45, 57–58.
Dkt. No. 74–3, Exh. A, at 14; Am. Compl. ¶¶ 5–6.
Femia confiscated approximately twenty documents from
                                                                    *4 McAllister next argued that he did not provide
McAllister's locker, including five affidavits that were signed
                                                                   unauthorized legal assistance to another inmate in violation
by other inmates. Dkt. No. 74–3, Exh. A, at 14. As
                                                                   of rule 180.17 because the inmate affidavits were used as
a result of the search, Femia issued McAllister a Tier
                                                                   evidence to prove that the Division of Parole had a “practice”
III misbehavior report, alleging violations of prison rules
                                                                   of “fail[ing] to respond to appeals over the last four years ....
113.15 4 (unauthorized exchange) and 180.17 (unauthorized          “ Dkt. No. 74–3, Exh. A at 45–49, 56. These inmates were
assistance). 5 Id.; Am. Compl. ¶ 7.                                aware that their affidavits were created for, and to be used
                                                                   solely in support of, McAllister's case and that they were
McAllister was assigned as his inmate assistant nonparty           receiving no legal benefit. Id. at 48–49. McAllister further
Correction Officer A. Sullivan. Am. Compl. ¶ 7; Dkt. No. 74–       contended that he did not need permission from prison
3, Exh. A, at 11. McAllister requested five inmate witnesses,      personnel to collect the affidavits. Id. at 64.
documents, prison directives 4933 and 4982, and a facility
rule book. Am. Compl. ¶ 8; Dkt. No. 74–3, Exh. A, at 11. He        McAllister also argued that rule 113.15 is ambiguous because
also asked Sullivan for permission to retrieve documents from      it does not list the specific items which, if found in an inmate's
his personal property. Id. The requested witnesses were those      possession, would violate the rule. Dkt. No. 74–3, Exh. A,
inmates whose signatures were affixed to the five confiscated      at 54. Finally, to the extent it can be determined from the
affidavits. Dkt. No. 74–3, Exh. A, at 14. Sullivan retrieved the   hearing transcript, McAllister objected to the SHU procedures
requested materials, and all inmate witnesses agreed to testify.   for handling his personal property. Id. at 70.
Id. at 11.
                                                                   At the conclusion of the hearing, Call informed McAllister
On or about July 21, 2009, a Tier III disciplinary hearing         that he would be considering testimony from a confidential
was held before Call, who served as the hearing officer. Am.       witness. Dkt. No. 73–3, Exh. A, at 13, 38, 73. McAllister
Compl. ¶ 10. McAllister pleaded not guilty to both alleged         objected to consideration of confidential testimony without
violations. Dkt. No. 74–3, Exh. A, at 38. McAllister objected      being informed of the contents. Id. at 74. Finally, McAllister
to the misbehavior report as violative of prison directive         declined to call the inmates that he had requested as witnesses.
4932 because the copy he was given (1) provided insufficient       Id. at 37, 71.
notice of the charges against him and (2) differed from the
report that Call read into the record. Id. at 39–41. McAllister    Call found McAllister guilty of violating prison rules 113.15
stated that his copy did not list the names of the inmates         and 180.17. Dkt. No. 74–3, Exh. A, at 8–9, 76. He imposed
to whom the confiscated affidavits allegedly belonged. Id.         a penalty of three months in SHU and three months loss
Call acknowledged the difference between the reports but           of privileges. Id. at 8. Call relied upon the misbehavior
concluded that the misbehavior report informed McAllister          report, the confidential testimony, the packet of legal work
of the charges against him and the bases for the charges.          containing the other inmates' affidavits, and McAllister's
Id. at 39, 41–42. McAllister also argued that his copy of          testimony and statements. Id. at 9.
the misbehavior report referred to confiscation of twenty



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 15 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


The disciplinary determination was reversed upon                   For a court to grant a motion for summary judgment, it
administrative appeal on the ground that the evidence failed to    must be apparent that no rational finder of fact could find
support a finding of guilt. Dkt. No. 74–3, Exh. B, at 79; Exh.
                                                                   in favor of the non-moving party.        Gallo v. Prudential
C, at 81. In May 2010, McAllister commenced this action
                                                                   Residential Servs., Ltd. Partnership, 22 F.3d 1219, 1223–24
pursuant to    42 U.S.C. § 1983.
                                                                   (2d Cir.1994);    Graham v. Lewinski, 848 F.2d 342, 344 (2d
                                                                   Cir.1988).


                      III. Discussion 6                            Where, as here, a party seeks judgment against a pro se
                                                                   litigant, a court must afford the non-movant special solicitude.
McAllister argues that Call violated his rights under (1)
                                                                   See Triestman v. Federal Bureau of Prisons, 470 F.3d 471,
the First Amendment, by (a) retaliating against him by
                                                                   477 (2d Cir.2006). As the Second Circuit has stated,
finding him guilty and (b) hindering his access to the
courts; (2) the Eighth Amendment, by imposing a three-               [t]here are many cases in which we have said that a pro se
month SHU assignment, plus ten additional days following             litigant is entitled to “special solicitude,” ... that a pro se
reversal of the disciplinary hearing; and (3) the Fourteenth         litigant's submissions must be construed “liberally,” ... and
Amendment, because (a) he was given insufficient notice of           that such submissions must be read to raise the strongest
the charges against him, (b) he was denied advance notice            arguments that they “suggest,” .... At the same time, our
of the use of a confidential witness, (c) he was forced to           cases have also indicated that we cannot read into pro se
spend approximately fifty-two days in SHU as a result of the         submissions claims that are not “consistent” with the pro se
misbehavior report, (d) Call failed to follow certain DOCCS          litigant's allegations, ... or arguments that the submissions
directives and prison regulations, (e) Call demonstrated bias        themselves do not “suggest,” ... that we should not “excuse
against him during the Tier III hearing and prejudged his guilt,     frivolous or vexatious filings by pro se litigants,” ... and
and (f) he was denied equal protection.                              that pro se status “does not exempt a party from compliance
                                                                     with relevant rules of procedural and substantive law....


                     A. Legal Standard                             Id. (citations and footnote omitted); see also   Sealed
                                                                   Plaintiff v. Sealed Defendant, 537 F.3d 185, 191–92 (2d
A motion for summary judgment may be granted if there is           Cir.2008).
no genuine issue as to any material fact, it was supported by
affidavits or other suitable evidence, and the moving party is
entitled to judgment as a matter of law. The moving party has
                                                                                     B. Eleventh Amendment
the burden to show the absence of disputed material facts by
providing the court with portions of pleadings, depositions,       Call argues that he is entitled to Eleventh Amendment
and affidavits which support the motion. FED. R. CIV. P.           immunity relating to McAllister's claims for money damages
56(c);    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).      against him in his official capacity. The Eleventh Amendment
Facts are material if they may affect the outcome of the case      provides that “[t]he Judicial power of the United States shall
                                                                   not be construed to extend to any suit in law or equity,
as determined by substantive law.       Anderson v. Liberty
                                                                   commenced or prosecuted against one of the United States
Lobby, Inc., 477 U.S. 242, 248 (1986). All ambiguities are
                                                                   by Citizens of another State, or by Citizens or Subjects of
resolved and all reasonable inferences drawn in favor of the
                                                                   any Foreign State.” U.S. CONST. AMEND. XI. “[D]espite
non-moving party.       Skubel v. Fuoroli, 113 F.3d 330, 334       the limited terms of the Eleventh Amendment, a federal
(2d Cir.1997).                                                     court [cannot] entertain a suit brought by a citizen against
                                                                   his [or her] own State.”      Pennhurst State Sch. & Hosp.
 *5 The party opposing the motion must set forth facts
showing that there is a genuine issue for trial, and must do       v. Halderman, 465 U.S. 89, 98 (1984) (citing        Hans v.
more than show that there is some doubt or speculation as          Louisiana, 134 U.S. 1, 21 (1890)). Regardless of the nature
                                                                   of the relief sought, in the absence of the State's consent
to the true nature of the facts.   Matsushita Elec. Indus.
                                                                   or waiver of immunity, a suit against the State or one of
Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 16 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


its agencies or departments is proscribed by the Eleventh
                                                                       (4) the defendant was grossly negligent in supervising
Amendment.    Halderman, 465 U.S. at 100.   Section                    subordinates who committed the wrongful acts; or
1983 claims do not abrogate the Eleventh Amendment
                                                                       (5) the defendant exhibited deliberate indifference to the
immunity of the states. See     Quern v. Jordan, 440 U.S. 332,
                                                                       rights of inmates by failing to act on information indicating
340–41 (1979).
                                                                       that unconstitutional acts were occurring.
A suit against a state official in his or her official capacity is
                                                                        Colon, 58 F.3d at 873 (citing        Williams v. Smith, 781
a suit against the entity that employs the official.     Farid v.
                                                                     F.2d 319, 323–24 (2d Cir.1986)). 7 Assertions of personal
Smith, 850 F.2d 917, 921 (2d Cir.1988) (citing         Edelman       involvement that are merely speculative are insufficient to
v. Jordan, 415 U.S. 651, 663 (1974)). “Thus, while an award
                                                                     establish a triable issue of fact. See e.g.,   Brown v. Artus,
of damages against an official in his personal capacity can be
                                                                     647 F.Supp.2d 190, 200 (N.D.N.Y.2009).
executed only against the official's personal assets, a plaintiff
seeking to recover on a damages judgment in an official-
                                                                     As to any constitutional claims beyond those surrounding the
capacity suit must look to the government entity itself,”
                                                                     denial of due process at the Tier III hearing, the undersigned
rendering the latter suit for money damages barred even
                                                                     notes that evaluation of such is unnecessary as it is outside
though asserted against the individual officer. Kentucky v.          of the scope set forth in this Court's prior order. Dkt. No.
Graham, 473 U.S. 159, 166 (1985). Here, because McAllister           58 at 4. However, to the extent that Call acknowledges
seeks monetary damages against Call for acts occurring               these claims and provides additional and alternative avenues
within the scope of his duties, the Eleventh Amendment bar           for dismissal, McAllister fails to sufficiently allege Call's
applies.                                                             personal involvement in impeding his access to the courts, in
                                                                     violation of the First Amendment. McAllister argues that, as a
 *6 Accordingly, it is recommended that Call's motion on this        result of Call's determination that he violated rules 113.15 and
ground be granted.                                                   180.17, his legal paperwork was confiscated, which impaired
                                                                     his ability to continue to represent himself in pending state
                                                                     and federal court claims. Am. Compl. ¶¶ 38–40. However,
                  C. Personal Involvement                            McAllister does not suggest that Call was personally involved
                                                                     in either the search and confiscation of paperwork that led
“[P]ersonal involvement of defendants in alleged                     to the filing of the misbehavior report nor the subsequent
constitutional deprivations is a prerequisite to an award of         reduction in his paperwork pursuant to directive 4913. To
                                                                     the contrary, McAllister concedes that the paperwork was
damages under     § 1983.”    Wright v. Smith, 21 F.3d 496,
                                                                     reduced pursuant to the directive.
501 (2d Cir.1994) (quoting Moffitt v. Town of Brookfield,
950 F.2d 880, 885 (2d Cir.1991)). Thus, supervisory officials
                                                                     McAllister also fails to sufficiently allege Call's personal
may not be held liable merely because they held a position
                                                                     involvement in the SHU procedures for storing property or
of authority. Id.;    Black v. Coughlin, 76 F.3d 72, 74              in holding him in SHU for ten additional days following
(2d Cir.1996). However, supervisory personnel may be                 the reversal of the Tier III determination. Call stated that
considered personally involved if:                                   hr had no involvment with the storage of property in
                                                                     SHU. Dkt. No. 74–3, at 5. Call also contended that he
  (1) [T]he defendant participated directly in the alleged
                                                                     “was not responsible for plaintiff's being held in SHU for
  constitutional violation;
                                                                     additional days following the August 26, 2009 reversal of the
  (2) the defendant, after being informed of the violation           disciplinary hearing decision of July 22, 2009.” Id. McAllister
  through a report or appeal, failed to remedy the wrong;            does not allege Call's involvement in this delay. McAllister's
                                                                     sole reference to the ten-day delay is his claim that he “was
  (3) the defendant created a policy or custom under                 not released from Special Housing until September 4, 2009,
  which unconstitutional practices occurred, or allowed the          approximately 10 days after the reversal” Am. Compl. ¶ 43.
  continuance of such a policy or custom;                            This conclusory statement is insufficient to demonstrate Call's
                                                                     personal involvement in an extension of his time in SHU



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 17 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


                                                                  v. Walker, 239 F.3d 489, 492 (2d Cir.2001), overruled on
following the reversal of the Tier III determination.   Brown,
647 F.Supp.2d at 200.                                             other grounds by        Swierkiewicz v. Sorema N.A., 534
                                                                  U.S. 506 (2002);     Taylor v. Fischer, 841 F.Supp.2d 734,
 *7 Accordingly, it is recommended that Call's motion be
                                                                  737 (W.D.N.Y.2012). If the plaintiff meets this burden, the
granted insofar as McAllister alleges that Call: denied him
                                                                  defendants must show, by a preponderance of the evidence,
access to the courts in violation of the First Amendment,
                                                                  that they would have taken the adverse action against the
was at all involved with the storage of his property while he
                                                                  plaintiff “even in the absence of the protected conduct.”
was in SHU, and caused him to be held an additional ten
days in SHU following administrative reversal of the Tier III        Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429
determination.                                                    U.S. 274, 287 (1977). “Types of circumstantial evidence that
                                                                  can show a causal connection between the protected conduct
                                                                  and the alleged retaliation include temporal proximity, prior
                                                                  good discipline, finding of not guilty at the disciplinary
                    D. First Amendment
                                                                  hearing, and statements by defendants as to their motives.”
McAllister appears to argue that, in retaliation for his filing   See    Barclay v. New York, 477 F.Supp.2d 546, 588
of grievances and lawsuits, Call found him guilty of the          (N.D.N.Y.2007).
misconduct in the Tier III hearing and imposed SHU time.
He suggests that his transfer to SHU, as a result of the Tier      *8 Here, McAllister baldly states that Call's disciplinary
III determination, triggered enforcement of his compliance        determination was imposed in retaliation for his filing
with directive 4913, which impeded his ability to proceed         of grievances and lawsuits; however, McAllister does not
with active legal matters and resulted in dismissals. Am.         identify these grievances and lawsuits nor does he claim
Compl. ¶ 41. Thus, McAllister also argues that he was denied      that any of these were lodged against Call. See generally
access to the courts. Am. Compl. ¶ 38. As a preliminary           Ciaprazi v. Goord, No. 02–CV–915, 2005 WL 3531464,
matter, McAllister's First Amendment retaliation and access       at *9 (N.D.N.Y. Dec. 22, 2005) (dismissing the plaintiff's
claims are beyond the scope of the prior order of this Court      claim of retaliation where the plaintiff could “point to no
directing McAllister to limit his amended complaint “include      complaints lodged by him against or implicating the conduct
only one cause of action—a procedural due process claim           of [the] defendant ... who issued the disputed misbehavior
in connection with his disciplinary hearing.” Dkt. No. 58,        report.”). McAllister also provides no time frame for the
at 4. Regardless, McAllister fails to plausibly allege either     apparent grievance and lawsuits. Thus, it cannot be discerned
retaliation or denial of access to the courts.                    whether or how these unnamed grievances and lawsuits
                                                                  were a “motivating factor” in Call's Tier III determination.
Courts are to “approach [First Amendment] retaliation claims
                                                                      Doyle, 429 U.S. at 287 (internal quotation marks and
by prisoners with skepticism and particular care.” See e.g.,
                                                                  citation omitted). McAllister's unsupported, conclusory claim
   Davis v. Goord, 320 F.3d 346, 352 (2d Cir.2003) (citing        fails to plausibly demonstrate that Call's determination was a
   Dawes v. Walker, 239 F.3d 489, 491 (2d Cir.2001),              product of retaliatory animus.

overruled on other grounds by Swierkiewicz v. Sorema,             Undoubtedly, prisoners have a constitutional right to
NA, 534 U.S. 506 (2002)). A retaliation claim under
                                                                  meaningful access to the courts.   Bounds v. Smith, 430 U.S.
   section 1983 may not be conclusory and must have some
basis in specific facts that are not inherently implausible on    817, 824 (1977); Lewis v. Casey, 518 U.S. 343, 350 (1996)
                                                                  (“The right that Bounds acknowledged was the (already well-
their face.     Ashcroft, 556 U.S. at 678;      South Cherry      established) right of access to the courts.”). This right is
St., LLC v. Hennessee Group LLC, 573 F.3d 98, 110 (2d             implicated when prison officials “actively interfer[e] with
Cir.2009). To survive a motion to dismiss, a plaintiff must       inmates' attempts to prepare legal documents[ ] or file them.”
show “(1) that the speech or conduct at issue was protected,
(2) that the defendant took adverse action against the               Lewis, 518 U.S. at 350 (internal citations omitted). To
plaintiff, and (3) that there was a causal connection between     establish a denial of access to the courts claim, a plaintiff
                                                                  must satisfy two prongs. First, a plaintiff must show that
the protected speech and the adverse action.”           Dawes



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          6
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 18 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)



the defendant acted deliberately and maliciously.         Davis
v. Goord, 320 F.3d 346, 351 (2d Cir.2003). Second, the                                 E. Eighth Amendment
plaintiff must demonstrate that he suffered an actual injury.
Id.; Monsky v. Moraghan, 123 F.3d 243, 247 (2d Cir.1997)            In his amended complaint, McAllister references the Eighth
(internal citations, quotation marks, and alterations omitted)      Amendment. Am. Compl. ¶ 31. However, McAllister's only
(quoting Lewis, 518 U.S. at 329) (“In order to establish a          reference to the Eighth Amendment is his assertion that Call's
violation of access to courts, a plaintiff must demonstrate that    use of a confidential witness violated his Eighth Amendment
a defendant caused actual injury, i.e., took or was responsible     right to be free from cruel and unusual punishment. However,
for actions that hindered a plaintiff's effort to pursue a legal    in support of this argument, McAllister states only that this
claim”). Thus, a plaintiff must allege that the defendant was       right was violated when Call stated, “[s]o, um there is a lot
“responsible for actions that hindered his efforts to pursue a      of stuff going on through my paperwork and I want to bring
                                                                    it to your attention before we move on ...” Id. ¶ 33; Dkt. No.
legal claim.”   Davis, 320 F.3d at 351 (internal quotation          74–3, at 73. When read in context, it becomes clear that Call
marks omitted).                                                     made this statement immediately before informing McAllister
                                                                    of his consideration of confidential information. Dkt. No. 73–
Here, there is insufficient evidence to give rise to a genuine      3, at 73. Although, in referencing this portion of the hearing
dispute of fact regarding either element of a denial of court       transcript McAllister alleges that he was subject to cruel and
access claim. As noted, McAllister merely states that, as a         unusual punishment, it appears that McAllister intended to
result of the property reduction pursuant to directive 4913, his    assert that the use of a confidential witness was a due process
“ability to continue litigation in Federal and State court caused   violation. Even if McAllister had intended to argue that use
adverse decisions by the court and dismissals.” Am. Compl.          of a confidential witness violates the prohibition of cruel
¶ 41. This claim is insufficient to demonstrate that Call was       and unusual punishment, such a claim would necessarily fail
responsible for actions that hindered his legal claims. Insofar     because the Eighth Amendment protects an inmate's right
as McAllister's claim could be read to suggest that Call denied     to be free from conditions of confinement that impose an
him access to the courts by confiscating his legal documents,
as noted supra, McAllister fails to present any plausible facts     excessive risk to an inmate's health or safety.   Farmer v.
to support a finding that Call was involved in the initial search   Brennan, 511 U.S. 825, 834 & 837 (1994). As McAllister
of his property or in the later reduction of his property or that   makes no claim that he faced conditions of confinement
it was maliciously imposed by Call. As noted, the initial cell      imposing a risk to his health or safety and instead focuses
search which led to the misbehavior report was ordered by           his argument on notice of a confidential witness, giving
Captain Dauphin and executed by Correction Officer Femia.           McAllister due solicitude, his claim regarding the use of a
Similarly, McAllister concedes that his property was reduced        confidential witness will be incorporated as part of the due
pursuant to directive 4913. Although McAllister suggests that       process analysis below.
his transfer to SHU as a result of the Tier III hearing triggered
the application of directive 4913, he was transferred to SHU
on July 9, six days before the initial cell search occurred. Id.                    F. Fourteenth Amendment
¶ 5. Thus, if McAllister were forced to comply with directive
4913 because of his transfer to SHU, he failed to demonstrate
that the compliance arose from the SHU term ordered by Call                                1. Due Process
rather than the unknown incident that resulted in his transfer
                                                                    Well-settled law provides that inmates retain due process
to SHU on July 9. Further, McAllister failed to establish any
actual injury because he did not specify which cases were           rights in prison disciplinary hearings.”     Hanrahan v.
allegedly dismissed as a result of the property reduction. See      Doling, 331 F.3d 93, 97 (2d Cir.2003) (per curiam) (citing
Monsky, 123 F.3d at 247.                                            cases). However, inmates do not enjoy “the full panoply of
                                                                    rights” accorded to a defendant in a criminal prosecution.
 *9 Accordingly, it is recommended that Call's motion for              Wolff v. McDonnell, 418 U.S. 539, 556 (1974). For a
summary judgment be granted on this ground.                         plaintiff to state a claim that he was denied due process at
                                                                    a disciplinary hearing, the plaintiff “must establish (1) that
                                                                    he possessed a liberty interest and (2) that the defendant(s)



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             7
            Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 19 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


deprived him of that interest as a result of insufficient          length or type of sanction” that meets the Sandin standard
process.”     Ortiz v. McBride, 380 F.3d 649, 654 (2d              ( Jenkins v. Haubert, 179 F.3d 19, 28 (2d Cir.1999)), it
                                                                   has made clear that confinement in SHU for a period of one
Cir.2004) (per curiam) (quoting     Giano v. Selsky, 238 F.3d
                                                                   year constitutes atypical and significant restraint on inmates,
223, 225 (2d Cir.2001)). To satisfy the first prong, a plaintiff
must demonstrate that the deprivation of which he complains        deserving due process protections. See e.g. Sims v. Artuz,
is an “atypical and significant hardship on the inmate in          230 F.3d 14, 23 (2d Cir.2000) (holding confinement in
relation to the ordinary incidents of prison life.”   Sandin       SHU exceeding 305 days was atypical);       Sealey v. Giltner,
v. Conner, 515 U.S. 472, 484 (1995). “A liberty interest may       197 F.3d 578, 589 (2d Cir.1999) (concluding confinement
arise from the Constitution itself, ... or it may arise from       for fewer than 101 days in SHU, plus unpleasant but
an expectation or interest created by state laws or policies.”     not atypical conditions, insufficient to raise constitutional
                                                                   claim). Although the Second Circuit has generally held
  Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (citations
                                                                   that confinement in SHU for 101 or fewer days without
omitted).
                                                                   additional indicia of atypical conditions generally does not
                                                                   confer a liberty interest ( Smart v. Goord, 441 F.Supp.2d
                                                                   631, 641 (2d Cir.2006)), it has “explicitly noted that SHU
                a. Denial of Liberty Interest
                                                                   confinements of fewer than 101 days could constitute atypical
 *10 In assessing whether an inmate plaintiff was denied           and significant hardships if the conditions were more severe
procedural due process, the court must first decide whether        than the normal SHU conditions of Sealey or a more
the plaintiff has a protected liberty interest in freedom from     fully developed record showed that even relatively brief
                                                                   confinements under normal SHU conditions were, in fact,
SHU confinement.       Bedoya v. Coughlin, 91 F.3d 349, 351
(2d Cir.1996). If the plaintiff demonstrates the existence of      atypical.”        Palmer v. Richards, 364 F.3d 60, 65 (2d.
a protected liberty interest, the court is then to determine       Cir.2004) (citing, inter alia,   Ortiz, 323 F.3d at 195, n. 1).
whether the deprivation of this interest “occurred without
due process of law.”    Id. at 351, citing   Kentucky Dept.        The undersigned notes that it is unclear what portion of
of Corr. v. Thompson, 490 U.S. 454, 460–61 (1989). Due             McAllister's relatively brief time in SHU is attributable to
process generally requires that a state afford an individual       the Tier III determination, because it appears that McAllister
“some kind of hearing” prior to depriving them of a liberty        was already in SHU when the instant disciplinary report
                                                                   was filed. Am. Comp. ¶ 5; Dkt. No. 74–3, Exh. A, at
or property interest.   DiBlasio v. Novello, 344 F.3d 292,
                                                                   14. The undersigned also notes that there is no indication
302 (2d Cir.2003). Although not dispositive, duration of
                                                                   that McAllister endured unusual SHU conditions. The only
disciplinary confinement is a significant factor in determining
                                                                   reference McAllister makes to his time in SHU is that, upon
atypicality.   Colon v. Howard, 215 F.3d 227, 231 (2d              his transfer to SHU, several bags of his paperwork were
Cir.2000); Blackshear v. Woodward, No. 13–CV–1165, 2014            confiscated pursuant to directive 4913. Id. ¶ 37. However,
WL 2967752 (N.D.N.Y. July 1, 2014).                                review of directive 4913 reveals that the personal and legal
                                                                   property limit set forth in directive 4913 applies to the general
McAllister suggests that his confinement in SHU for forty-         prison population and inmates in other forms of segregated
two to fifty-two days is a sufficient deprivation that requires    confinement. Dkt. No. 49–2, at 5–19. Thus, the fact that
procedural protections. Freedom from SHU confinement may           McAllister was forced to comply with directive 4913 does
give rise to due process protections; however, the plaintiff       not indicate that he was subjected to conditions more severe
must allege that the deprivation imposed “an atypical and          than the normal SHU conditions or conditions imposed on the
                                                                   general prison population. Dkt. No. 74–3, Exh. A, at 14.
significant hardship.”  Sandin, 515 U.S. at 484;   Gaston
v. Coughlin, 249 F.3d 156, 162 (2d Cir.2001) (concluding
                                                                    *11 Although the record is largely absent of detail of the
that SHU confinement does not give rise to due process
                                                                   conditions McAllister faced in SHU, there is also nothing
protections where inmate failed to demonstrate atypical
                                                                   in the record comparing the time McAllister was assigned
hardship while confined). Although the Second Circuit has
                                                                   and spent in disciplinary confinement with the deprivations
cautioned that “there is no bright-line rule regarding the
                                                                   endured by other prisoners “in the ordinary course of prison


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
          Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 20 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


administration,” which includes inmates in administrative         the Constitution demands notice that painstakingly details all
                                                                  facts relevant to the date, place, and manner of charged inmate
segregation and the general prison population.         Welch v.
Bartlett, 196 F.3d 389, 394 (2d Cir.1999) (holding that,          misconduct ....“         Sira, 380 F.3d at 72 (2d Cir.2004)
after Sandin, “the relevant comparison concerning duration is
                                                                  (citing Wolff, 418 U.S. at 564). “[T]here must be sufficient
between the period of deprivation endured by the plaintiff and
                                                                  factual specificity to permit a reasonable person to understand
periods of comparable deprivation typically endured by other
                                                                  what conduct is at issue so that he may identify relevant
prisoners in the ordinary course of prison administration,
                                                                  evidence and present a defense.” Id.
including general population prisoners and those in various
forms of administrative and protective custody”). Because
                                                                  First, to the extent that McAllister's argues that the differing
“[t]he record does not reveal whether it is typical for inmates
                                                                  disciplinary reports violated unspecified DOCCS rules,
not being disciplined to spend similar periods of time in
                                                                  regulations, and procedures (Am.Compl.¶¶ 12–13), this claim
similar circumstances,” Call's motion for summary judgment
                                                                  must fail. A   section 1983 claim is not the “appropriate
should be denied.    Id. at 394 (citing      Brooks v. DiFasi,
                                                                  forum” in which to seek review of a violation of a prison
112 F.3d 46, 49 (2d Cir.1997)).
                                                                  regulation.    Rivera v. Wohlrab, 232 F.Supp.2d 117, 123
Accordingly, it is recommended that defendant's motion for        (S.D.N.Y.2002) (“a        § 1983 claim brought in federal
summary judgment on this ground be denied.                        court is not the appropriate forum to urge violations of
                                                                  prison regulation or state law ... the allegations asserted
                                                                  must constitute violations of constitutional due process
                 b. Procedural Due Process                        standards.”). Next, McAllister fails to plausibly allege the
                                                                  existence of a question of fact whether the difference between
Assuming a liberty interest exists, it must be determined         the misbehavior reports deprived him of the ability to
whether McAllister was denied due process at his Tier III         identify relevant evidence so that he could prepare a defense.
hearing. Where disciplinary hearings could result in SHU          Although McAllister's copy of the report was missing the
confinement or loss of good time credit, “[i]nmates are           names of the inmates whose affidavits were confiscated, it
entitled to advance written notice of the charges; a fair and     informed McAllister of the date, time, and location of the
impartial hearing officer; a reasonable opportunity to call       alleged violations; the rules alleged to have been violated;
witnesses and present documentary evidence; and a written         and a description of the documents that were confiscated.
statement of the disposition, including supporting facts and      Johnson v. Goord, 305 Fed. Appx. 815, 817 (2d Cir.2009)
reasons for the action taken.”     Luna v. Pico, 356 F.3d 481,    (concluding where the inmate's copy of misbehavior report
                                                                  included details of alleged violation and charges against him,
487 (2d Cir.2004) (citing      Kalwasinski v. Morse, 201 F.3d     a sentence missing from the inmate's copy of report did not
103, 108 (2d Cir.1999)); see also       Wolff, 418 U.S. at 556;   violate the inmate's due process rights). It is clear that the
                                                                  discrepancy between the misbehavior reports did not affect
      Sira v. Morton, 380 F.3d 57, 59 (2d Cir.2004).
                                                                  McAllister's ability to prepare and present a defense. Prior
                                                                  to the hearing, McAllister requested as witnesses the five
                                                                  inmates whose affidavits were found during the property
                            i. Notice                             search. Indeed, the record demonstrates that McAllister
                                                                  was able to both identify the documents referenced in the
McAllister first appears to argue that he was denied              misbehavior report and address them at the hearing. Dkt. No.
procedural due process because the misbehavior report (1)         74–3, Exh. A at 45, 47–48.
violated unnamed DOCCS rules, regulations, and procedures,
and (2) failed to provide him with adequate notice of the          *12 Thus, because he received sufficient notice of the
charges against him because it did not list the five inmates      charges against him and was able to prepare and present a
whose affidavits were confiscated and, thus, impacted his         defense on his behalf, McAllister fails to raise a question
ability to prepare a defense to the charges. Am. Compl.           of fact as to whether he was denied sufficient notice of the
¶¶ 11–13, 16–17. Although inmates are entitled to advance         charges against him.
written notice of the charges, “[t]his is not to suggest that



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             9
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 21 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


                                                                   the Tier III hearing where Call expressed his belief that
                                                                   McAllister's possession of affidavits signed by other inmates
   ii. Hearing Officer Bias/Pre-determination of Guilt
                                                                   was sufficient to support a violation of prison rules 113.15 and
McAllister also contends that his procedural due process           180.17. Am. Compl., ¶¶ 13, 15, 23–25, 36. Here, however the
rights were violated because Call was biased against him and       challenged affidavits were not evidence that Call prejudged
prejudged his guilt. The Fourteenth Amendment guarantees           because he had the opportunity to review the affidavits and did
inmates the right to the appointment of an unbiased hearing        so at the hearing. Although McAllister disagreed with Call's
                                                                   opinion that possession of such documents would be a per se
officer to address a disciplinary charge.   Allen v. Cuomo,
                                                                   violation of the rules, Call's assertion of belief in this matter
100 F.3d 253, 259 (2d Cir.1996). An impartial hearing officer
                                                                   was an opinion he reached following his personal review of
“does not prejudge the evidence” and is not to say “how he
                                                                   this evidence. See Johnson v. Doling, No. 05–CV–376, 2007
would assess evidence he has not yet seen.”  Patterson             WL 3046701, at * 10 (N.D.N.Y. Oct. 17, 2007) (holding that
v. Coughlin, 905 F.2d 564, 570 (2d Cir.1990); see also             where the “[p]laintiff was provided the opportunity to testify,
                                                                   [and] call and question witnesses .... [d]isagreement with
    Francis v. Coughlin, 891 F.2d 43, 46 (2d Cir.1989)
                                                                   rulings made by a hearing officer does not constitute bias”).
(“it would be improper for prison officials to decide the
                                                                   Thus, it does not appear that Call prejudged this evidence.
disposition of a case before it was heard”). However, “[i]t is
well recognized that prison disciplinary hearing officers are
                                                                    *13 To support his claim that Call exhibited bias and
not held to the same standard of neutrality as adjudicators
                                                                   partiality against him in the Tier III hearing, McAllister points
in other contexts.”    Russell v. Selsky, 35 F.3d 55, 60 (2d       out that, after he objected to the misbehavior report for failing
Cir.1996). “A hearing officer may satisfy the standard of          to provide him sufficient notice of the documents confiscated,
impartiality if there is ‘some evidence in the record’ to          Call read the portion of the misbehavior report describing
support the findings of the hearing.” Nelson v. Plumley, No.       the documents as “[a]rticles of paper which appear to be
9:12–CV–422, 2014 WL 4659327, at *11 (N.D .N.Y. Sept.              legal work including some signed affidavits,” and stated “that
17, 2014) (quoting Allred v. Knowles, No. 06–CV–0456,              didn't ring a bell for you?” Id. ¶¶ 19, 32). When read in
2010 WL 3911414, at * 5 (W.D.N.Y. Oct. 5, 2010) (quoting           context, this statement does not establish bias on Call's part,
   Waldpole v. Hill, 472 U.S. 445, 455 (1985)). However, “the      rather it appears to be a genuine question. Though it may be
mere existence of ‘some evidence’ in the record to support a       said that Call could have couched this question in a kinder
disciplinary determination does not resolve a prisoner's claim     manner, this statement does not demonstrate bias. Moreover,
that he was denied due process by the presence of a biased         that the Tier III determination was reversed on appeal, without
                                                                   more, is not evidence of bias or other due process violation.
hearing officer.” See Smith v. United States, No. 09–CV–
729, 2012 WL 4491538 at *8 (N.D.N.Y. July 5, 2012).                   Eng v. Therrien, No. 04–CV–1146, 2008 WL 141794, at
                                                                   *2 (N.D.N.Y. Jan. 11, 2008).
Prison officials serving as hearing officers “enjoy a rebuttable
                                                                   Thus, McAllister fails to plausibly allege the existence of
presumption that they are unbiased.”   Allen, 100 F.3d             question of fact whether Call prejudged his guilt or was
at 259. “Claims of a hearing officer bias are common               otherwise biased in the Tier III hearing.
in [inmate    section] 1983 claims, and where they are
based on purely conclusory allegations, they are routinely
dismissed.”     Washington v. Afify, 968 F.Supp.2d 532, 541                          iii. Failure to Investigate
(W.D.N.Y.2003) (citing cases). “An inmate's own subjective
                                                                   McAllister next suggests that he was denied procedural due
belief that the hearing officer was biased is insufficient to
                                                                   process because Call declined to interview the law library
create a genuine issue of material fact.” Johnson v. Fernandez,
                                                                   officer. Am. Compl. ¶ 29. Call permitted McAllister to present
No. 09–CV–626 (FJS/ATB), 2011 WL 7629513, at *11
                                                                   testimony on his behalf and afforded him the opportunity
(N.D.N.Y. Mar. 1, 2011) (citing      Francis, 891 F.2d at 46).     call witnesses. Had McAllister wished to hear testimony
                                                                   from the law library officer, he could have requested the
McAllister first argues that Call prejudged his guilt. He
                                                                   law library officer as a witness.      Wolff, 418 U.S. at 566
supports this contention by pointing to moments during


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 22 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


(inmates have a right to call witnesses in their defense at        contemporaneously, then when challenged in a court action.”
disciplinary hearings). That Call found it unnecessary to
                                                                            Sira, 380 F.3d at 75 (citing       Ponte v. Real, 471
independently interview the law library officer—especially
                                                                   U.S. 491, 498 (1985)). Although “[c]ourts will not readily
where McAllister did not demonstrate that his testimony
                                                                   second guess the judgment of prison officials with respect
would be relevant—does not result in a denial of due process
                                                                   to such matters ... the discretion to withhold evidence is not
because “[t]here is no requirement ... that a hearing officer
                                                                   unreviewable....” Id. (citations omitted). Here, Call failed to
assigned to preside over a disciplinary hearing conduct an
                                                                   provide his rationale for refraining to share the substance of
independent investigation; that is simply not the role of a
                                                                   this testimony, stating merely that McAllister could not be
hearing officer.” Robinson v. Brown, No. 9:11–CV–0758,
                                                                   told the substance of the testimony because “it is by definition
2012 WL 6799725, *5 (N.D.N.Y. Nov. 1, 2012).
                                                                   it is ... confidential.” Dkt. No. 74–3, at 74. As Call presented
                                                                   no reason to justify withholding the identity or substance of
Accordingly, McAllister fails plausibly raise a due process
                                                                   the confidential witness's testimony, McAllister presents a
violation based on Call's alleged failure to investigate.
                                                                   viable due process claim based on the nondisclosure of this
                                                                   evidence.        Sira, 380 F.3d at 76.

                  iv. Confidential Witness
                                                                   Accordingly, Call's motion for summary judgment should be
To the extent it can be discerned, McAllister contends             denied on this ground.
that he was denied due process because Call relied on
confidential witness testimony, yet failed to provide him
with advance notice of the confidential witness and refused                              v. Some Evidence
to inform him of his or her identity or the nature of the
testimony. Am. Compl. ¶¶ 30–34. The Second Circuit has             “Once a court has decided that the procedural due process
held that a hearing officer must perform an independent            requirements have been met, its function is to determine
assessment of a confidential informant's credibility for such      whether there is some evidence which supports the decision
testimony to be considered reliable evidence of an inmate's        of the [hearing officer].”    Freeman v. Rideout, 808 F.2d
guilt.      Sira, 380 F.3d at 78 (noting that, “when sound         949, 954 (2d Cir.1986) (citations omitted). In considering
discretion forecloses confrontation and cross-examination,         whether a disciplinary determination is supported by some
the need for the hearing officer to conduct an independent         evidence of guilt, “the relevant question is whether there is
assessment of informant credibility to ensure fairness to the      any evidence in the record [before the disciplinary board]
accused inmate is heightened.”).                                   that could support the conclusion reached by the disciplinary
                                                                   board.”     Superintendent v. Hill, 472 U.S. 445, 455–56
 *14 Here, the record provides no indication that Call
independently assessed the credibility and reliability of the      (1985) (citations omitted);       Sira, 380 F.3d at 69. The
confidential witness. The confidential witness form merely         Second Circuit has interpreted the “some evidence” standard
states that Call “was provided confidential information            to require “reliable evidence” of guilt.     Luna, 356 F.3d at
relating to the misbehavior report .” Dkt. No. 74–3, at 13.        488.
Similarly, Call does not provide whether or how he performed
an assessment of the witness's credibility. Id. at 4. Therefore,   In making his determination, Call relied upon McAllister's
there exist questions of fact whether Call deprived McAllister     testimony and statements, testimony of a confidential witness,
of due process by relying on this testimony without an             the misbehavior report, and the legal documents confiscated
independent assessment of the witness's credibility.               during the property search. Dkt. No. 74–3, at 4. As noted,
                                                                   based on the record provided, Call did not perform an
To the extent that McAllister argues that he was denied            independent assessment of the witness's credibility. Thus,
due process by Call's decision to refuse to disclose the           Call's reliance on confidential testimony would be insufficient
content of the confidential witness's testimony, the law in
                                                                   to support a finding of guilt.   Taylor v. Rodriguez, 238
this circuit provides that where a prison official decides
                                                                   F.3d 188, 194 (2d Cir.2001) (determining that reliance on
to keep certain witness testimony confidential, he or she
                                                                   confidential informant's testimony insufficient to provide
“must offer a reasonable justification for their actions, if not


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            11
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 23 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


“some evidence” of guilt where there was no independent             Similarly, in defense of the charge for violating rule 180.17,
examination of indicia relevant to informant's credibility).        McAllister repeatedly testified that he did not provide legal
The remaining evidence relied upon—McAllister's testimony,          assistance to the inmates in question because the affidavits
the misbehavior report, and the affidavits—does not                 were written solely to serve as supporting evidence in his
constitute some evidence of guilt, as required by the Due           personal action, the inmates were aware that they would
Process clause.                                                     receive no legal benefit as a result, and he did not receive
                                                                    any compensation from the inmates. Regardless whether Call
 *15 The affidavits alone do not constitute some evidence of        considered McAllister's testimony to be credible, without
guilt because mere possession of affidavits signed by other         some other reliable evidence, such as, perhaps, a statement
inmates would not violate prison rules 113.15 and 180.17            from one of the other inmates claiming that he signed the
were it true that these documents were McAllister's property        affidavit under the belief that McAllister would provide
and drafted solely for his benefit. Similarly, although a written   him with legal assistance, McAllister's testimony denying
misbehavior report may serve as some evidence of guilt,             violations of the charged prison rules would not constitute
such is the case where the misbehavior report charges the           some evidence of guilt.
plaintiff for behavior that the author of the misbehavior report
personally witnessed. Creech v. Schoellkoph, 688 F.Supp.2d           *16 Accordingly, it is recommended that Call's motion for
205, 214 (W.D.N.Y.2010) (citations omitted) (misbehavior            summary judgment be denied as to McAllister's procedural
report drafted by officer who personally observed plaintiff         due process claim.
possess and transfer pieces of sharpened metal to another
inmate constituted some evidence of guilt). In this case, where
a determination of guilt would appear to turn on knowledge
                                                                                          c. Directive 4913
of the ownership of the documents and an understanding of
the circumstances under which the papers were drafted, a            McAllister further argues that, as a result of the SHU
misbehavior report which merely states that papers appearing        placement, he suffered an unconstitutional deprivation of
to be legal work signed by other inmates were found in              his legal and personal property because he was required to
McAllister's property, it does not establish a per se violation     comply with the limits set forth in directive 4913. This Court
of rules 113.15 and 180.17. See Hayes v. Coughlin, No.              has already ruled upon this claim when it was raised at earlier
87 CIV. 7401, 1996 WL 453071, at *3 (S.D.N.Y. Aug. 12,              stages. In deciding Call's motion for summary judgment
1996) (“if a misbehavior report can serve as ‘some evidence’        on the McAllister's first complaint, this Court held that the
for a hearing decision and thereby insulate a hearing from          directive did not violate his Fourteenth Amendment rights:
review, there would be little point in having a hearing”);
see also Williams v. Dubray, No. 09–CV–1298, 2011 WL
3236681, at *4 (N.D.N.Y. July 13, 2011) (holding that                           Directive # 4913 was reasonably
there were questions of fact whether the determination was                      related to valid institutional goals
based upon some evidence of guilt where the hearing officer                     given DOCCS' responsibility to
relied on misbehavior report that was based on a corrections                    provide for the health and safety of its
officer's unsupported accounts, without additional evidence                     staff and inmates and the alternatives
to support its charges). Thus, absent additional evidence that                  provided to inmates in being able to
these papers belonged to other inmates or that McAllister                       seek exceptions and choose which four
drafted the documents for other inmates' use, the fact that the                 or five draft bags of material would
misbehavior report identified these documents as being found                    remain with them. Moreover, the rules
in McAllister's secured property does not constitute reliable                   were neutral and reasonably related
evidence of guilt.                                                              to the ultimate goals of the facility,
                                                                                security and safety.
Finally, McAllister's testimony does not constitute reliable
evidence of guilt. In response to the charge of violating
rule 113.15, McAllister testified that the affidavits were
                                                                    McAllister v. Fischer, 2012 WL 7681635, at *12 (N.D.N.Y.
his property because he drafted them solely as evidence in
                                                                    July 6, 2012) (Dkt. No. 55, at 22–23), Report and
his personal litigation against the Department of Probation.
                                                                    Recommendation adopted by 2013 WL 954961 (N.D.N.Y.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            12
          Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 24 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


Mar. 12, 2013) (Dkt. No. 58), appeal dismissed 2d Cir. 13–
111 (Jan. 13.2014). Further, the Court concluded that directive     Call, throughout the entire disciplinary hearing deprive
4913 “did not violate[ ] McAllister's Fourteen Amendment            [sic] plaintiff equal protection when he stated: “This is
rights” and was “reasonably related to valid institutional          hearing officer Call, this is 2:21 as I was going through my
goals.” Dkt. No. 55, at 23–24; Dkt. No. 58. Thus, any               paperwork I realized something that I wanted to point out
                                                                    to Mr. McAllister.”
such claim is barred by the law of the case.       Arizona v.
California, 460 U.S. 605, 618 (1983) (citations omitted);           Defendant Call discriminated against plaintiff when he
see also United States v. Thorn, 446 F.3d 378, 383 (2d              stated: “I reviewed it this morning the 22nd when it was
Cir.2006) (internal quotation marks and citations omitted)          received again is confidential”
(“The law of the case doctrine counsels against revisiting our
prior rulings in subsequent stages of the same case absent        Am. Compl. ¶¶ 31–32. McAllister does not explain how
                                                                  these statements denied him equal protection. McAllister
cogent and compelling reasons ....”));        Arizona, 460 U.S.   fails to plausibly suggest that he was treated differently
at 618 (citations omitted); Wright v. Cayan, 817 F.2d 999,        from any similarly-situated individuals. Further, even if these
1002 n. 3 (2d Cir.1987) (citations omitted) (“Even when           statements demonstrate the existence of questions of fact
cases are reassigned to a different judge, the law of the case    regarding whether McAllister was treated differently from
dictates a general practice of refusing to reopen what has been   similarly-situated persons, he fails to identify disparity in
decided.”).                                                       the conditions “as a result of any purposeful discrimination

Accordingly, it is recommended that defendant's motion for        directed at an identifiable suspect class.” See Dolberry
summary judgment be granted on this ground.                       v. Jakob, No. 11–CV–1018, 2014 WL 1292225, at *12
                                                                  (N.D.N.Y. Mar. 28, 2014).

                                                                  Accordingly, it is recommended that defendant's motion on
                    2. Equal Protection                           this ground should be granted.
McAllister's only reference to an equal protection violation
in the amended complaint is his conclusory claim that Call's
reference to a confidential witness during the Tier III hearing                     G. Qualified Immunity
was in violation of his right to equal protection. Am. Compl. ¶
31. Further, in this Court's previous order, McAllister's equal   Call contends that, even if McAllister's claims are
protection claim was dismissed for failure to demonstrate,        substantiated, he is entitled to qualified immunity. The
among other things, that he was part of a protected class or      doctrine of qualified immunity is an affirmative defense
that he was treated differently from any similarly-situated       which “shield[s] an officer from personal liability when an
inmates. Dkt. No. 58, at 4; Dkt. No. 55, at 24–25. Thus, any      officer reasonably believes that his or her conduct complies
such claim would also be barred by the law of the case. Thorn,    with the law.”      Pearson v. Callahan, 555 U.S. 223, 244
446 F.3d at 383. Regardless, McAllister's equal protection        (2009). Even if a disciplinary disposition is not supported
claim must also fail for the reasons discussed infra.             by “some evidence,” prison officials are entitled to qualified
                                                                  immunity if “their conduct does not violate clearly established
 *17 To establish an equal protection violation, a plaintiff      statutory or constitutional rights of which a reasonable person
must show that “he was treated differently than others
                                                                  would have known.”         Luna, 356 F.3d at 490 (quoting
similarly situated as the result of intentional or purposeful
                                                                     Wilson v. Layne, 526 U.S. 603, 614 (1999)) (internal
discrimination.”     Phillips v. Girdich, 408 F.3d 124, 129
                                                                  quotation marks omitted). This assessment is made “in light
(2d Cir.2005). McAllister has not identified, nor does the
                                                                  of the legal rules that were clearly established at the time
record disclose, any basis for a reasonable fact-finder to
conclude that he was treated differently from similarly-          it was taken.”    Wilson, 526 U.S. at 614;         Kaminsky v.
situated individuals. Rather, plaintiffs only support for his     Rosenblum, 929 F.2d 922, 925 (2d Cir.1991). To determine
equal protection claim is the following:                          whether a state official is entitled to qualified immunity for
                                                                  acts taken during the course of his or her employment, a
                                                                  reviewing court is to determine: “(1) whether plaintiff has


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           13
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 25 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)


shown facts making out violation of a constitutional right; (2)
                                                                    be disclosed to McAllister.        Sira, 380 F.3d at 75 (citing
if so, whether that right was clearly established; and (3) even
if the right was clearly established, whether it was objectively       Ponte, 471 U.S. at 498).
reasonable for the [official] to believe the conduct at issue
was lawful.” Phillips v. Wright, 553 Fed. Appx. 16, 17 (2d          Thus, given the state of the law regarding the rights to
                                                                    which an inmate is entitled in his disciplinary hearing, it
Cir.2014) (citing Gonzalez v. City of Schenectady, 728 F.3d
                                                                    was not objectively reasonable for Call to have believed
149, 154 (2d Cir.2013)).
                                                                    that (1) he need not perform an independent assessment
                                                                    of the witness credibility or (2) the misbehavior report,
 *18 First, as discussed, McAllister presented a viable due
                                                                    confiscated affidavits, and McAllister's consistent testimony
process claim that the determination was not based on some
                                                                    and statements, without more, sufficiently supported a
evidence of guilt because Call (1) relied on confidential
                                                                    determination that McAllister violated rules 113.15 and
witness testimony without making an independent assessment
                                                                    180.17.
of the witness's credibility and (2) did not otherwise have
sufficient reliable evidence to support his finding of guilt.
                                                                    Accordingly, defendant's motion for summary judgment
McAllister has also raised issues of fact whether the
                                                                    should be denied on this ground.
remaining evidence relied upon—the misbehavior report,
McAllister's testimony and statements, and the confiscated
legal papers—provided reliable evidence of guilt.
                                                                                           IV. Conclusion
Addressing the second prong of the analysis, there is a clearly-
                                                                    For the reasons stated above, it is hereby RECOMMENDED
established right to procedural due process protections,
                                                                    that defendant's motion for summary judgment (Dkt. No. 74)
including the right to have a disciplinary determination be
                                                                    be
based on some evidence of guilt. There is also a clearly-
established right to an independent assessment of confidential
witnesses performed where a hearing officer relies on the           *19 1. GRANTED insofar as:
witness's testimony ( Vasquez v. Coughlin, 726 F.Supp.
                                                                      a. dismissing plaintiff's First Amendment claims;
466, 472 (S.D.N.Y.1989) (right clearly established by 1986);
see also        Sira, 380 F.3d at 80). Further, although there is     b. dismissing plaintiff's Eighth Amendment claims;
no bright-line for what suffices as “some evidence” in every
prison disciplinary proceeding (Woodard v. Shanley, 505 Fed.          c. dismissing plaintiff's challenge to the constitutionality of
Appdx. 55, 57 (2d Cir.2012)), there were questions of fact               Directive 4913;
surrounding the allegedly reliable evidence demonstrating
                                                                      d. defendant's Eleventh Amendment immunity defense;
that McAllister was in possession of other inmates' legal
documents or that he provided them with unauthorized                2. DENIED as to:
legal assistance. Cf. Turner v. Silver, 104 F.3d 354, at
*3 (2d Cir.1996) (some evidence to support determination              a. plaintiff's Fourteenth Amendment procedural due
that the defendant violated rule against unauthorized legal             process claims;
assistance where documentary evidence indicated the plaintiff
                                                                      b. defendant's qualified immunity defense.
received payment from other inmates, author of misbehavior
report testified regarding an interview with informant who          Pursuant to      28 U.S.C. § 636(b)(1), the parties may
implicated defendant, prison official testified that inmate told    lodge written objections to the foregoing report. Such
her he had been charged for law library services and inmate         objections shall be filed with the Clerk of the Court “within
testified the same). Call both failed to perform an independent     fourteen (14) days after being served with a copy of
assessment of the confidential witness's credibility and
                                                                    the ... recommendation.” N.Y.N.D.L.R. 72 .1(c) (citing        28
provided no explanation for why both the identity of the
                                                                    U.S.C. § 636(b)(1)(B)-(C)).
witness and the substance of his or her testimony could not
                                                                    FAILURE TO OBJECT TO THIS REPORT WITHIN
                                                                    FOURTEEN DAYS WILL PRECLUDE APPELLATE


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             14
             Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 26 of 52
McAllister v. Call, Not Reported in F.Supp.3d (2014)




REVIEW.         Roldan v. Racette, 984 F.2d 85, 89 (2d                Dated: October 9, 2014.

Cir.1993);      Small v. Sec'v of HHS, 892 F.2d 15 (2d                All Citations
Cir.1989);     28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72, 6(a),
                                                                      Not Reported in F.Supp.3d, 2014 WL 5475293
6(e).




                                                          Footnotes


1
       This matter was referred to the undersigned for report and recommendation pursuant to 28 U.S.C. § 636(b)
       and N.D.N.Y.L.R. 72.3(c).
2      McAllister is no longer incarcerated and is currently under the supervision of DOCCS.
3      SHUs exist in all maximum and certain medium security facilities. The units “consist of single-occupancy cells
       grouped so as to provide separation from the general population ....“ N .Y. COMP.CODES R. & REGS. tit 7,
       § 300.2(b) (1999). Inmates are confined in a SHU as discipline, pending resolution of misconduct charges,
       for administrative or security reasons, or in other circumstances as required. Id. at pt. 301.
4      Rule 113.15 provides that “[a]n inmate shall not purchase, sell, loan, give or exchange a personally owned
       article without authorization.” 7 NYCRR 270.2.
5      Rule 180.17 provides that “[a]n inmate may not provide legal assistance to another inmate without prior
       approval of the superintendent or designee. An inmate shall not receive any form of compensation for
       providing legal assistance.” 7 NYCRR 270.2.
6      All unpublished decisions referenced herein are appended to this report and recommendation.
7      Various courts in the Second Circuit have postulated how, if at all, the Iqbal decision affected the five Colon
       factors which were traditionally used to determine personal involvement.                  Pearce v. Estate of Longo, 766
       F.Supp.2d 367, 376 (N.D.N.Y.2011), rev'd in part on other grounds sub nom.,       Pearce v. Labella, 473 F.
       App'x 16 (2d Cir.2012) (recognizing that several district courts in the Second Circuit have debated Iqbal's
       impact on the five Colon factors); Kleehammer v. Monroe Cnty., 743 F.Supp.2d 175 (W.D.N .Y.2010) (holding
       that “[o]nly the first and part of the third Colon categories pass Iqbal's muster ....”); D'Olimpio v. Crisafi,
       718 F.Supp.2d 340, 347 (S.D.N.Y.2010) (disagreeing that Iqbal eliminated Colon's personal involvement
       standard).


End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              15
          Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 27 of 52
Douglas v. Perrara, Not Reported in F.Supp.2d (2013)


                                                                Report–Recommendation for the reasons stated therein. (Dkt.
                                                                No. 80.)
                  2013 WL 5437617
    Only the Westlaw citation is currently available.
                                                                ACCORDINGLY, it is
             United States District Court,
                   N.D. New York.
                                                                ORDERED that Magistrate Judge Treece's Report–
           David DOUGLAS, Sr., Plaintiff,                       Recommendation (Dkt. No. 80) is ACCEPTED and
                          v.                                    ADOPTED in its entirety; and it is further
      PERRARA, Corrr. Officer, Great Meadow
                                                                ORDERED that Defendants' motion for partial summary
         C.F.; Lawrence, Corr. Officer, Great
                                                                judgment (Dkt. No. 70) is GRANTED; and it is further
     Meadow C.F.; Whittier, Corr. Officer, Great
        Meadow C.F.; Mulligan, Corr. Officer,
                                                                ORDERED that the following claims are DISMISSED from
     Great Meadow C.F.; Deluca, Corr. Sergeant,                 this action: (a) all claims asserted against Defendant Russell,
      Great Meadow C.F.; and Russel, Deputy                     and (b) all claims asserted against Defendants in their official
   Superintendent, Great Meadow C.F, Defendants.                capacities only. The Clerk is directed to terminate Defendant
                                                                Russell from this action; and it is further
              No. 9:11–CV–1353 (GTS/RFT).
                             |                                  ORDERED that the following claims REMAIN PENDING
                      Sept. 27, 2013.                           in this action: (a) Plaintiff's claim that Defendants Whittier,
Attorneys and Law Firms                                         Mulligan, Perrara and/or Lawrence subjected him to
                                                                inadequate prison conditions by depriving him of meals for
David Douglas, Sr., Liverpool, NY, pro se.                      approximately five consecutive days in December 2009, in
                                                                violation of the Eighth Amendment; (b) Plaintiff's claim
Hon. Eric T. Schneiderman, Attorney General for the State       that Defendants Whittier, Mulligan, Perrara and Lawrence
of New York, Colleen D. Galligan, Esq., Assistant Attorney      used excessive force against him, and that Defendant Deluca
General, of Counsel, Albany, NY, for Defendants.                failed to protect him from the use of that excessive force,
                                                                in violation of the Eighth Amendment and New York State
                                                                common law; and (c) Plaintiff's claim that Defendant Deluca
                 DECISION and ORDER                             was deliberately indifferent to Plaintiff's serious medical
                                                                needs (following the assaults) in violation of the Eighth
GLENN T. SUDDABY, District Judge.                               Amendment; and it is further

 *1 Currently before the Court, in this pro se civil rights
                                                                ORDERED that Pro Bono Counsel be appointed for the
action filed by David Douglas, Sr., (“Plaintiff”) against the
                                                                Plaintiff for purposes of trial only; any appeal shall remain
six above-captioned New York State correctional employees,
                                                                the responsibility of the plaintiff alone unless a motion for
are the following: (1) Defendants' motion for partial summary
                                                                appointment of counsel for an appeal is granted; and it is
judgment (requesting the dismissal of Plaintiff's claims
                                                                further
against Defendant Russell, and his claims against the
remaining Defendants in their official capacities); and (2)
                                                                ORDERED that upon assignment of Pro Bono Counsel, a
United States Magistrate Judge Randolph F. Treece's Report–
                                                                final pretrial conference with counsel will be scheduled in
Recommendation recommending that Defendants' motion be
                                                                this action before the undersigned, at which time the Court
granted. (Dkt.Nos.70, 80.) Neither party filed an objection
                                                                will schedule a jury trial for Plaintiff's remaining claims as set
to the Report–Recommendation, and the deadline by which
                                                                forth above against Defendants Whittier, Mulligan, Perrara,
to do so has expired. (See generally Docket Sheet.) After
                                                                Lawrence and DeLuca. Counsel are directed to appear at the
carefully reviewing the relevant filings in this action, the
                                                                final pretrial conference with settlement authority from the
Court can find no clear error in the Report–Recommendation:
                                                                parties.
Magistrate Judge Treece employed the proper standards,
accurately recited the facts, and reasonably applied the law
to those facts. As a result, the Court accepts and adopts the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 28 of 52
Douglas v. Perrara, Not Reported in F.Supp.2d (2013)


                                                                   56(e) ] and has, in accordance with local court rules, served
                                                                   a concise statement of the material facts as to which it
      REPORT–RECOMMENDATION and ORDER
                                                                   contends there exist no genuine issues to be tried, those facts
RANDOLPH F. TREECE, United States Magistrate Judge.                will be deemed admitted unless properly controverted by the
                                                                   nonmoving party.”        Glazer v. Formica Corp., 964 F.2d 149,
*2 Pro se Plaintiff David Douglas brought a civil rights
                                                                   154 (2d Cir.1992).
Complaint, pursuant to     42 U.S.C. § 1983, asserting that
Defendants violated his constitutional rights while he was in      To defeat a motion for summary judgment, the non-movant
the custody of the New York State Department of Corrections        must set out specific facts showing that there is a genuine
and Community Supervision (“DOCCS”) and housed in the              issue for trial, and cannot rest merely on allegations or
Great Meadow Correctional Facility. Specifically, Plaintiff        denials of the facts submitted by the movant. FED. R. CIV.
alleges that in early December 2009, he wrote a letter to
                                                                   P. 56(c); see also  Scott v. Coughlin, 344 F.3d 282, 287 (2d
Defendant Eileen Russell 1 complaining that he had been            Cir.2003) ( “Conclusory allegations or denials are ordinarily
denied meals for several days. See Dkt. No. 1, Compl. at           not sufficient to defeat a motion for summary judgment
¶¶ 8, 64, & 66. Plaintiff further alleges that the remaining       when the moving party has set out a documentary case.”);
Defendants violated his constitutional rights when they
used excessive force against him on several occasions and             Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525–26
denied him medical care in order to treat the injuries he          (2d Cir.1994). To that end, sworn statements are “more than
sustained therewith. See generally id. And, according to           mere conclusory allegations subject to disregard ... they are
Plaintiff, Defendant Russell's failure to take disciplinary        specific and detailed allegations of fact, made under penalty
action against these individuals and curtail their “known          of perjury, and should be treated as evidence in deciding
pattern of physical abuse of inmates” renders her liable for       a summary judgment motion” and the credibility of such
violating his constitutional rights. Id. at ¶ 66.                  statements is better left to a trier of fact.   Scott v. Coughlin,
                                                                   344 F.3d at 289 (citing       Flaherty v. Coughlin, 713 F.2d 10,
Presently pending is Defendants' Motion for Partial Summary
Judgment whereby they seek dismissal of Defendant Russell          13 (2d Cir.1983) and        Colon v. Coughlin, 58 F.3d 865, 872
from this action as well as dismissal of all claims against the    (2d Cir.1995)).
remaining Defendants in their official capacities. Dkt. No. 70.
A response to that Motion was due on February 22, 2013. To          *3 When considering a motion for summary judgment, the
date, the Court has not received a response from Plaintiff.        court must resolve all ambiguities and draw all reasonable
                                                                   inferences in favor of the non-movant.         Nora Beverages,
                                                                   Inc. v. Perrier Group of Am., Inc., 164 F.3d 736, 742 (2d
                      I. DISCUSSION                                Cir.1998). “[T]he trial court's task at the summary judgment
                                                                   motion stage of the litigation is carefully limited to discerning
                                                                   whether there are any genuine issues of material fact to be
                   A. Standard of Review
                                                                   tried, not to deciding them. Its duty, in short, is confined
Pursuant to FED. R. CIV. P. 56(a), summary judgment is             at this point to issue-finding; it does not extend to issue-
appropriate only where “there is no genuine dispute as to any      resolution.”     Gallo v. Prudential Residential Servs., Ltd.
material fact and the movant is entitled to judgment as a matter   P'ship, 22 F.3d 1219, 1224 (2d Cir.1994). Furthermore, where
of law.” The moving party bears the burden to demonstrate          a party is proceeding pro se, the court must “read [his or her]
through “pleadings, depositions, answers to interrogatories,       supporting papers liberally, and ... interpret them to raise the
and admissions on file, together with [ ] affidavits, if any,”
                                                                   strongest arguments that they suggest.”         Burgos v. Hopkins,
that there is no genuine issue of material fact.    F.D.I. C. v.
                                                                   14 F.3d 787, 790 (2d Cir.1994), accord,  Soto v. Walker, 44
Giammettei, 34 F.3d 51, 54 (2d Cir.1994) (quoting Celotex          F.3d 169, 173 (2d Cir.1995). Nonetheless, mere conclusory
Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “When a party has     allegations, unsupported by the record, are insufficient to
moved for summary judgment on the basis of asserted facts
                                                                   defeat a motion for summary judgment. See          Carey v.
supported as required by [Federal Rule of Civil Procedure
                                                                   Crescenzi, 923 F.2d 18, 21 (2d Cir.1991). Summary judgment


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 29 of 52
Douglas v. Perrara, Not Reported in F.Supp.2d (2013)


is appropriate “[w]here the record taken as a whole could not       contained in the Complaint concerning Defendant Russell.
lead a rational trier of fact to find for the non-moving party.”    In fact, the only factual allegation that this Court can point
                                                                    to is that Plaintiff wrote two letters to Defendant Russell
   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
                                                                    complaining about being denied meals. Defendant Russell
U.S. 574, 587 (1986).
                                                                    is not named nor referenced throughout the remainder of
                                                                    the Complaint. Nevertheless, in the section of the Complaint
Pursuant to the Local Rules of Practice for the Northern
                                                                    where Plaintiff lists his causes of action, he seemingly seeks
District of New York, “[w]here a properly filed motion is
                                                                    to hold Defendant Russell liable for her alleged failure to
unopposed and the Court determines that the moving party
                                                                    intervene and take disciplinary action against the Defendants
has met its burden to demonstrate entitlement to the relief
                                                                    in order to curb their known pattern of physical abuse against
requested therein, the non-moving party's failure to file to
                                                                    inmates. Id. at ¶¶ 64 & 66.
serve any papers ... shall be deemed as consent to the granting
or denial of the motion, as the case may be, unless good cause
                                                                    According to Defendants' uncontroverted submissions,
is shown.” N.D.N.Y.L.R. 7.1(b)(3). “The fact that there has
                                                                    Defendant Eileen Russell is employed by DOCCS and
been no response to a summary judgment motion does not, of
                                                                    worked at Great Meadow in 2006 as the Assistant
course, mean that the motion is to be granted automatically.”
                                                                    Deputy Superintendent for Special Housing assigned to the
   Champion v. Artuz, 76 F.3d 483, 486 (2d Cir.1996). Even          Behavioral Health Unit. Dkt. No. 70–3, Eileen Russell Decl.,
in the absence of a response, Defendants are entitled to            dated Feb. 4, 2013, at ¶¶ 1, 3, & 4. During her tenure in that
summary judgment only if the material facts demonstrate             position, Plaintiff neither worked nor was housed as a patient
their entitlement to judgment as a matter of law. Id.; FED. R.      in the Behavioral Health Unit. Russell Decl. at ¶ 11. Russell
CIV. P. 56(c). Because Plaintiff has failed to raise any question   did not have any responsibilities related to delivery of meals
of material fact, the Court will accept the facts as set forth in   to inmates nor does she have any recollection of speaking with
Defendants' Statement Pursuant to Rule 7.1(a)(3) (Dkt. No.          Plaintiff or seeing any correspondence from him. Id. at ¶ 13.
70–2), supplemented by Plaintiffs' verified Complaint (Dkt.         Furthermore, at no time was she made aware of any assault
No. 1), as true. See Lopez v. Reynolds, 998 F.Supp. 252, 256        against Plaintiff by any DOCCS employee. Id. at ¶ 15.
(W.D.N.Y.1997).
                                                                    The Second Circuit has held that “personal involvement
                                                                    of defendants in alleged constitutional deprivations is a
                  B. Personal Involvement                           prerequisite to an award of damages under              § 1983.”

As noted above, Plaintiff brings this civil rights action             Wright v. Smith, 21 F.3d 496, 501 (2d Cir.1994) (citations
for alleged violations of his constitutional rights during          omitted). Moreover, “the doctrine of respondeat superior
his incarceration in December 2009 at Great Meadow                  cannot be applied to      section 1983 actions to satisfy the
Correctional Facility. Plaintiff claims that in early December      prerequisite of personal involvement.” Kinch v. Artuz, 1997
2009, he was subjected to threats and harassment by other
inmates and correctional officers. Compl. at ¶ 1. Plaintiff         WL 576038, at *2 (S.D.N.Y. Sept. 15, 1997) (citing        Colon
alleges that beginning on December 11, 2009, he was denied          v. Coughlin, 58 F.3d 865, 874 (2d Cir.1995) &        Wright v.
several meals for several consecutive days by unnamed               Smith, 21 F.3d at 501) (further citations omitted)). Thus, “a
individuals, prompting him to file grievances and write two         plaintiff must plead that each Government-official defendant,
letters to Defendant Russell. Id. at ¶¶ 2–8. 2 Thereafter, on       through the official's own individual actions, has violated the
December 16, 2009, Plaintiff's meals were delivered to him          constitution.”    Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).
and, on the following date, he was moved to protective
custody. Id. at ¶¶ 9–10. The remainder of Plaintiff's Complaint     It appears that Plaintiff seeks to hold Defendant Russell liable
describes a series of events wherein the remaining Defendants       due to her employment as a supervisor at Great Meadow. The
are accused of using excessive physical force against him and       Second Circuit has stated that a supervisory defendant may
denying him medical attention.                                      have been personally involved in a constitutional deprivation

*4 With regard to the pending, unopposed Motion, the                within the meaning of           § 1983 if she: (1) directly
Court notes that there is a paucity of factual allegations          participated in the alleged infraction; (2) after learning of the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 30 of 52
Douglas v. Perrara, Not Reported in F.Supp.2d (2013)


violation, failed to remedy the wrong; (3) created a policy         or Subjects of any Foreign State.” U.S. CONST. amend. XI.
or custom under which unconstitutional practices occurred           Although by its terms, the amendment bars suit by citizens of
or allowed such policy or custom to continue; (4) was               one state against another state, the Supreme Court has held
grossly negligent in managing subordinates who caused the           that such amendment similarly bars suits against a state by its
unlawful condition or event; or (5) the defendant exhibited
                                                                    own citizens.    Hans v. Louisiana, 134 U.S. 1 (1890). “The
deliberate indifference to the rights of inmates by failing to
                                                                    Eleventh Amendment thus ‘affirm[s] that the fundamental
act on information indicating that unconstitutional acts were
                                                                    principle of sovereign immunity limits the grant of judicial
occurring. 3     Colon v. Coughlin, 58 F.3d at 873 (citations
                                                                    authority in Art. III.’ “ Richardson v. New York State Dep't
omitted);     Williams v. Smith, 781 F.2d 319, 323–24 (2d           of Corr. Servs., 180 F.3d 426, 447–48 (2d Cir.1999) (citing
Cir.1986) (citations omitted).
                                                                       Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.
                                                                    89, 98 (1984)). Thus, sovereign immunity provided for in
 *5 Here, the evidence shows that Defendant Russell did
                                                                    the Eleventh Amendment prohibits suits against the state,
not directly participate in any constitutional wrongdoing,
she was not aware that Plaintiff had been experiencing any          including a state agency in federal court.     Pennhurst State
problems with other inmates and staff, in her assignment to         Sch. & Hosp. v. Halderman, 465 U.S. at 98–101;         Severino
the Behavioral Health Unit she did not come into contact with
the Plaintiff, and, she was not responsible for creating policies   v. Negron, 996 F.2d 1439, 1441 (2d Cir.1993);        Daisernia
or customs nor for rectifying any of the alleged constitutional     v. State of New York, 582 F.Supp. 792, 796 (N.D.N.Y.1984).
infirmities Plaintiff is alleged to have been subjected to.         To the extent a state official is sued for damages in his or her
Because Plaintiff failed to respond to Defendants' Motion,          official capacity, “such a suit is deemed to be a suit against
he has not created any material issue of fact regarding             the state, and the official is entitled to invoke the eleventh
Russell's non-involvement in any constitutional wrongdoing.         amendment immunity belonging to the           state.” Rourke
Thus, based upon the record before the Court, we find               v. New York State Dep't. of Corr. Servs., 915 F.Supp. 525,
that Defendant Russell was not personally involved in any           539 (N.D.N.Y.1995) (citing Berman Enters., Inc. v. Jorling, 3
wrongdoing and should be dismissed from this action. See            F.3d 602, 606 (2d Cir.), cert. denied, 510 U.S. 1073 (1994);
    Wright v. Smith, 21 F.3d at 501 (defendant may not be held         Ying Jing Gan v. City of New York, 996 F.2d 522, 529 (2d
liable simply because he holds a high position of authority).
                                                                    Cir.1993)); see also      Mathie v. Fries, 121 F.3d 808, 818
                                                                    (2d Cir.1997) (“A claim against a government officer in his
                                                                    official capacity is, and should be treated as, a claim against
                  C. Eleventh Amendment                             the entity that employs the officer ....”).

By their Motion, Defendants seek dismissal of claims brought         *6 However, whether state officials sued in their official
against them in their official capacities. Dkt. No. 70. In          capacities are entitled to Eleventh Amendment immunity
making this request, the Defendants note that during the            depends also upon the relief sought in the complaint. The
pendency of this action, Plaintiff was released from DOCCS's
custody, thereby rendering moot any request he has made             Second Circuit has held that in accordance with        Ex parte
for injunctive relief. Dkt. No. 70–4, Defs.' Mem. of Law,           Young, 209 U.S. 123 (1908), “acts of state officials that violate
at pp. 7–8. After reviewing the Complaint, the Court notes          federal constitutional rights are deemed not to be acts of
that Plaintiff primarily seeks monetary compensation for both       the state and may be subject of injunctive or declaratory
compensatory and punitive damages. See Compl. at Relief             relief in federal court.” Berman Enters., Inc. v. Jorling, 3
Requested. In addition, he seeks a declaratory judgment             F.3d at 606 (citations omitted); see also       Rourke v. New
that his rights have been violated, but does not seek other         York State Dep't of Corr. Servs., 915 F.Supp. at 540. While
injunctive relief. Id.                                              much of the relief sought herein is compensatory and punitive
                                                                    monetary relief, to the extent Plaintiff seeks some form of
The Eleventh Amendment states, “[t]he Judicial power of the         declaratory relief, such claims against the Defendants in their
United States shall not be construed to extend to any suit in       official capacities could go forward insofar as the Plaintiff
law or equity, commenced or prosecuted against one of the           seeks prospective relief. However, in light of his release
United States by Citizens of another State, or by Citizens          from DOCCS's custody, the Court finds that any request for


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 31 of 52
Douglas v. Perrara, Not Reported in F.Supp.2d (2013)



prospective injunctive relief is moot and the claims against
                                                                       ORDERED, that the Clerk of the Court serve a copy of this
the remaining Defendants in their official capacities should
                                                                       Report–Recommendation and Order upon the parties to this
be dismissed. Khalil v. Laird, 353 F. App'x 620 (2d Cir.2009)
                                                                       action.
(citing Muhammad v. City of New York Dep't of Corr., 126
F.3d 119, 123 (2d Cir.1997)).
                                                                       Pursuant to     28 U.S.C. § 636(b)(1), the parties have
                                                                       fourteen (14) days within which to file written objections
                                                                       to the foregoing report. Such objections shall be filed
                     II. CONCLUSION
                                                                       with the Clerk of the Court. FAILURE TO OBJECT TO
For the reasons stated herein, it is hereby                            THIS REPORT WITHIN FOURTEEN (14) DAYS WILL
                                                                       PRECLUDE APPELLATE REVIEW.                   Roldan v. Racette,
RECOMMENDED, that Defendants' Motion for Partial
Summary Judgment (Dkt. No. 70) be GRANTED and all                      984 F.2d 85, 89 (2d Cir.1993) (citing   Small v. Sec'y of
claims against Defendant Russell be DISMISSED and claims               Health and Human Servs ., 892 F.2d 15 (2d Cir.1989)); see
against the remaining Defendants in their official capacities          also    28 U.S.C. § 636(b) (1); FED. R. CIV. P. 72 & 6(a).
be DISMISSED; and it is further

RECOMMENDED, that if the above recommendations are                     All Citations
accepted, this case be set down for a final pre-trial conference
                                                                       Not Reported in F.Supp.2d, 2013 WL 5437617
with the parties to assess whether this matter is trial ready;
and it is further




                                                           Footnotes


1      Although Plaintiff spells this Defendant's name as “Russel,” it is clear from Defendants' submissions that the
       correct spelling of this individual's name is “Russell” and the Court will refer to her accordingly. Compl. at
       ¶ 8; Dkt. Nos. 10 & 70–3.
2      Plaintiff alleges that in addition to filing several grievances he submitted sick call requests and sent letters to
       the Inspector General, all explaining how his Eighth Amendment rights were being violated. Compl. at ¶¶ 5–8.
3
       The Second Circuit has yet to address the impact of                    Ashcroft v. Iqbal, 556 U.S. 662 (2009), upon the
       categories of supervisory liability under   Colon v. Coughlin, 58 F.3d 865 (2d Cir.1995). See          Grullon v.
       City of NewHaven, 720 F.3d 133 (2d Cir.2013) (noting that the Court's decision in Iqbal “may have heightened
       the requirements for showing a supervisor's personal involvement,” but declining to resolve the issue). Lower
       courts have struggled with this issue, specifically whether Iqbal effectively calls into question certain prongs
       of the Colon five-part test for supervisory liability. See, e.g., Sash v. United States, 674 F.Supp.2d 531,
       543 (S.D.N.Y.2009). While some courts have taken the position that only the first and third of the five Colon
       categories remain viable and can support a finding of supervisory liability, see, e.g., Bellamy v. Mount Vernon
       Hosp., 2009 WL1835939, at *6 (S.D.N.Y. June 26, 2009), aff'd, 387 F. App'x 55 (2d Cir.2010), others disagree
       and conclude that whether any of the five categories apply in any particular cases depends upon the particular
       violations alleged and the supervisor's participatory role, see, e.g., D'Olimpio v. Crisafi, 718 F.Supp.2d
       340, 347 (S.D.N.Y.2010). Nevertheless, this Court, until instructed to the contrary, continues to apply the
       entirety of the five-factor Colon test.


End of Document                                                    © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
          Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 32 of 52
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)



                                                               is entitled to judgment as a matter of law. See       Celotex
                  2013 WL 838284                               Corp. v. Catrett, 477 U.S. 317, 322 (1986). Stated otherwise,
    Only the Westlaw citation is currently available.          summary judgment is appropriate “[w]here the record taken
             United States District Court,                     as a whole could not lead a rational trier of fact to find for
                   N.D. New York.
                                                               the non-moving party [.]”     Matsushita Elec. Indus. Co. v.
               William HALL, Plaintiff,                        Zenith Radio Corp., 475 U.S. 574, 587 (1986). When deciding
                                                               a summary judgment motion, the Court must “resolve all
                          v.
                                                               ambiguities and draw all factual inferences in favor of the
  COUNTY OF SARATOGA, John Doe, Individually
  and in his capacity as an Employee of the County             party opposing the motion.”        McPherson v. Coombe, 174
    of Saratoga, New York, Sheriff's Department                F.3d 276, 280 (2d Cir.1999).
     and the Saratoga County Sheriff, Lt. Corbet,
                                                               When, as here, a summary judgment motion is unopposed,
  Jane Doe, the persons intended being all Civilian
                                                               “[t]he fact that there has been no [such] response ... does
    personnel as employees or under Contract as
                                                               not ... [by itself] mean that the motion is to be granted
    independent medical personnel, Defendants.
                                                               automatically.”      Champion v. Artuz, 76 F.3d 483, 486
             No. 1:10–CV–1120 (NAM/CFH).
                                                               (2d Cir.1996); see also       Vt. Teddy Bear Co. v. 1–800
                           |
                                                               Beargram Co., Inc., 373 F.3d 241, 244 (2d Cir.2004). Instead,
                     March 6, 2013.
                                                               a court must (1) determine what material facts, if any, are
Attorneys and Law Firms                                        disputed in the record presented on the motion; and (2)
                                                               assure itself that, based on those undisputed material facts,
Grasso, Rodriguez & Grasso, Nicholas J. Grasso, Esq., of       the law indeed warrants judgment for the moving party. See
Counsel, Schenectady, NY, for Plaintiff.
                                                                  Champion, 76 F.3d at 486. The motion may fail if the
Bailey Kelleher & Johnson, P.C., Nannette R. Kelleher, Esq.,   movant's submission fails to establish that no material issue
of Counsel, Albany, NY, for Defendants.                        of fact remains for trial, Amaker v. Foley, 274 F.3d 677, 681
                                                               (2d Cir.2001), or if the “undisputed facts fail to show that the
                                                               moving party is entitled to judgment as a matter of law,” Vt.
       MEMORANDUM–DECISION and ORDER                           Teddy Bear, 373 F .3d at 244 (internal citation and quotation
                                                               marks omitted).
NORMAN A. MORDUE, District Judge.

I. INTRODUCTION                                                B. Exhaustion of Administrative Remedies
 *1 This action arises under the auspices of      42 U.S.C.    The Prisoner Litigation Reform Act of 1995 (“PLRA”),
§ 1983. Plaintiff asserts that while he was an inmate at the   mandates exhaustion by prisoners of all administrative
Saratoga County Correctional Facility (“SCCF”), defendants     remedies before bringing an action regarding prison
denied him adequate medical care, committed a battery upon     conditions of confinement. See     42 U.S.C. § 1997e(a).
him and are liable in negligence for personal injuries he      Specifically, the PLRA provides that “[n]o action shall be
sustained while in their custody. Defendants have moved for
summary judgment dismissing the complaint. Plaintiff has not   brought with respect to prison conditions under           section
                                                               1983 of this title, or any other Federal law, by a prisoner
submitted papers in opposition to this motion. 1
                                                               confined in any jail, prison, or other correctional facility until
                                                               such administrative remedies as are available are exhausted.”
II. DISCUSSION                                                 Id. The Supreme Court has held that the PLRA's “exhaustion
                                                               requirement applies to all inmate suits about prison life,
A. Standard of Review                                          whether they involve general circumstances or particular
Summary judgment is appropriate when there is no genuine       episodes, and whether they allege excessive force or some
issue with regard to any material fact, and the moving party
                                                               other wrong.”      Porter v. Nussle, 534 U.S. 516, 532 (2002).



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 33 of 52
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


                                                                                   alleged that justify the prisoner's
*2 “ ‘Conditions of confinement’ is not a term of art;                             failure to comply with administrative
                                                                                   procedural requirements.
it has a plain meaning.”         Jenkins v. Haubert, 179 F.3d
19, 28 (2d Cir.1999). “It quite simply encompasses all
conditions under which a prisoner is confined for his term
of imprisonment.” Id. These include terms of disciplinary                Hemphill, 380 F.3d at 686.
or administrative segregation such as keeplock or solitary
confinement, as well as more general conditions affecting a           New York State law provides a three tier inmate grievance
prisoner's quality of life such as ... the deprivation of exercise,
                                                                      procedure applicable to plaintiff's claims. See,      N.Y.
medical care, adequate food and shelter, and other conditions
                                                                      Correct. Law § 139; N.Y. Comp.Codes R. & Regs. tit.
that, if improperly imposed, could violate the Constitution. Id.
                                                                      7, § 701.1 et seq. (2003). Courts in the this Circuit have
(citing    Figueroa v. Rivera, 147 F.3d 77, 82 (1st Cir.1998);        long recognized this procedure as an “available” remedy for
   Channer v. Mitchell, 43 F.3d 786, 788 (2d Cir.1994)) (per          purposes of the PLRA. See Mingues v. Nelson, No. 96–CV–
curiam ). In short, any deprivation that does not affect the fact     5396, 2004 WL 324898, at *4 (S .D.N.Y. Feb. 20, 2004)
or duration of a prisoner's overall confinement is necessarily        (citing Mojias v. Johnson, 351 F.3d 606 (2d Cir.2003) and
a condition of that confinement.                                         Snider v. Melindez, 199 F.3d 108, 112–13 (2d Cir.1999)).
                                                                      Richard Emery, the Chief Administrator with the rank of
In    Hemphill v. New York, 380 F.3d 680 (2d Cir.2004), the           Colonel for SCCF submitted an affidavit wherein he averred
                                                                      that the facility maintained an inmate grievance program
Second Circuit “read together,”      Macias v. Zenk, 495 F.3d         established by the New York State Department of Corrections
37, 41 (2d Cir.2007), a number of decisions and consolidated          and Community Supervision (“DOCCS”) pursuant to the
cases and formulated a three-part test for examining the scope        above-referenced law and regulations. Further, Emery stated
of the PLRA's exhaustion requirement:                                 that the grievance program is enumerated in the policies
                                                                      and procedures of SCCF and is distributed to each inmate
                                                                      in an Inmate Handbook. Review of the complaint and the
             Depending on the inmate's explanation                    entire record for that matter reveals no suggestion that
             for the alleged failure to exhaust, the                  plaintiff filed or attempted to pursue a grievance of his claims
             court must ask whether administrative                    administratively at SCCF prior to filing the instant action.
             remedies were in fact available to
             the prisoner. The court should also                       *3 Regarding part two of the Hemphill analysis, plaintiff
             inquire as to whether the defendants                     does not allege in the complaint or anywhere in the record
             may have forfeited the affirmative                       that defendants inhibited his ability to utilize the grievance
             defense of non-exhaustion by failing                     program which was indisputably available to him at SCCF.
             to raise or preserve it, or whether                      Finally, review of the record does not reveal any “special
             the defendants' own actions inhibiting                   circumstances” which would justify plaintiff's failure to
             the inmate's exhaustion of remedies                      comply with administrative requirements prior to filing the
             may estop one or more of the
                                                                      present federal claim. See Hemphill, 380 F.3d at 686. Thus,
             defendants from raising the plaintiff's
                                                                      the Court finds there is no genuine issue of material fact
             failure to exhaust as a defense. If
                                                                      concerning plaintiff's failure to have exhausted administrative
             the court finds that administrative
             remedies were available to the                           remedies prior to commencing his      § 1983 claims against
             plaintiff, and that the defendants are                   defendants. Based thereupon, these federal claims are subject
             not estopped and have not forfeited                      to dismissal on procedural grounds.
             their non-exhaustion defense, but
             that the plaintiff nevertheless did
             not exhaust available remedies, the                      C. Plaintiff's Claims Under     42 U.S.C. § 1983
             court should consider whether special
             circumstances have been plausibly                        1. Inadequate Medical Treatment



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 34 of 52
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


Even if the Court ignored plaintiff's procedural failings, his       *4 “Medical malpractice does not become a constitutional
    § 1983 claims fare no better on their merits. According          violation merely because the victim is a prisoner.”   Estelle
to the complaint and his response to interrogatories filed in        v. Gamble, 429 U.S. 97, 106 (1976). Nevertheless, a pattern of
this matter, plaintiff claims that defendants violated the Eighth    omissions may permit the inference of deliberate unconcern
Amendment when failed to provide adequate medical care               for the prisoner, and gross negligence by prison employees
to him while he was an inmate at SCCF by: 1) failing to              creates a strong presumption of deliberate indifference.
comply with care and treatment consistent with the diagnosis
                                                                        Doe v. New York City Department of Soc. Servs., 649
of renal failure; 2) failing to address the plugging of an A.V.
                                                                     F.2d 134, 143–44, 145 (2d Cir.1981), cert. denied, 464 U.S.
fistula in his left arm in a timely fashion despite his complaints
about it, putting a shunt in his neck; 3) not allowing him to        864 (1983);     Langley v. Coughlin, 715 F.Supp. 522, 537
shower or bathe for eight days which led to a septic infection;      (S.D.N.Y.1989). Furthermore, a health provider cannot claim
and 4) failing to follow a special diet of low calcium,              to have exercised his or her “best judgment” where that
phosphorous and potassium which was recommended by                   judgment is based on a cursory examination or inadequate
plaintiff's physician, Dr. Daoui and the Rubin Dialysis Center.      diagnostic procedures. Williams v. United States, 747 F.Supp.
                                                                     967, 1009 (S .D.N.Y.1990). Finally, prison officials cannot
The Eighth Amendment prohibits the infliction of “cruel              defend practices that fall below the norm of what is generally
and unusual punishments” on those convicted of crimes,               accepted in the medical community merely on the ground
which includes punishments that “involve the unnecessary             that such practices are common throughout the correctional

and wanton infliction of pain.” Gregg v. Georgia, 428 U.S.           system. See     Todaro v. Ward, 565 F.2d 48, 53 (2d Cir.1977).
153, 173 (1976) (citations omitted). The Eighth Amendment
also applies to prison officials when they provide medical           Stephen Strader, the Medical Director at SCCF, who oversees
                                                                     all medical personnel at SCCF and participates in the care
care to inmates. See    Estelle v. Gamble, 429 U.S. 97, 103
                                                                     and treatment of all inmates at the facility, submitted an
(1976). To establish an unconstitutional denial of medical
                                                                     affidavit detailing the medical care provided to plaintiff
care, a prisoner must prove “deliberate indifference to [his]
                                                                     during the relevant time period. According to Dr. Strader,
serious medical needs.”      Id. at 104.                             plaintiff entered the facility on December 1, 2008, on a
                                                                     driving while intoxicated charge. Thus, he was automatically
The deliberate indifference standard embodies both an                subject to monitoring for ETOH withdrawal. An Inmate
objective and a subjective prong. First, the alleged deprivation     Physical Assessment Form completed at the time of his arrival
                                                                     indicated that plaintiff was being treated for Stage IV Renal
must be, in objective terms, “sufficiently serious.”  Wilson
                                                                     Disease. Dr. Strader explained that chronic renal disease is the
v. Seiter, 501 U.S. 294, 298 (1991). See Nance v. Kelly,
                                                                     gradual loss of kidney function which can occur over months
912 F.2d 605, 607 (2d Cir.1990) (Pratt, J., dissenting)
                                                                     or years. According to Dr. Strader, Stage IV is considered the
(standard contemplates “a condition of urgency, one that
                                                                     most severe stage of the disease; it is usually irreversible and
may produce death, degeneration, or extreme pain”) (citations
                                                                     will often progress to complete kidney failure. At that point,
omitted). Second, the charged official must act with a
                                                                     Dr. Strader explained, the kidneys can no longer adequately
sufficiently culpable state of mind. See Wilson, 501 U.S. at         filter waste and excess fluids from the body and dangerous
298. Deliberate indifference requires more than negligence,          levels of fluids, electrolytes and wastes can accumulate. Dr.
but less than conduct undertaken for the very purpose of             Strader stated that the only option available to patients at this
causing harm. See      Farmer v. Brennan, 511 U.S. 825, 835          stage of kidney disease is dialysis or renal transplant.
(1994). More specifically, a prison official does not act in a
deliberately indifferent manner unless that official “knows of       Dr. Strader noted that when an inmate enters SCCF with
and disregards an excessive risk to inmate health or safety; the     a chronic disease such as plaintiff's, the facility obtains
official must both be aware of facts from which the inference        the inmate's medical records when possible and facilitates
could be drawn that a substantial risk of serious harm exists,       continuing treatment by local specialists in accordance with
                                                                     security policies. According to Dr. Strader, inmates are
and he must also draw the inference.”        Id. at 837.             transferred to all outside medical provider appointments by
                                                                     the Saratoga County Sheriff's Department road patrol unless
                                                                     emergency ambulatory services are required. Dr. Strader


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 35 of 52
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


averred that review of plaintiff's medical records confirmed       as Dr. Daoui did not prescribe a specific level of potassium
the diagnosis of Stage IV chronic kideny disease or renal          intake for plaintiff, SCCF medical staff advised the kitchen
failure and a medical evaluation by plaintiff's nephrologist       staff to restrict plaintiff's meals so they did not include
prior to his incarceration evidenced worsening renal failure.      overly high levels of potassium. Dr. Strader stated that SCCF
Dr. Strader noted that when plaintiff entered SCCF, he had         also continued monitoring plaintiff's metabolic blood panel
an A.V. fistula already in place. Dr. Strader explained that       and electrolytes to gauge whether his kidney functions were
an A.V. fistula is essentially an artificial vein that connects    worsening and unable to maintain normal potassium levels.
directly to an artery. Dr. Strader stated that A.V. fistulas
are commonly created surgically to be used for dialysis            Dr. Strader also stated that in his May 9, 2009, office note,
treatments. According to Dr. Strader, plaintiff's A.V. fistula     Dr. Daoui recommended that plaintiff start hemodialysis.
was inserted in 2007 due to his progressing kidney disease         Indeed, the Court notes that in the May 9, 2009, note, Dr.
and anticipation that dialysis would be necessary in the future.   Dauoi changed plaintiff's diagnosis to “ ‘CKD’ [or chronic
                                                                   kidney disease] stage 5.” However, on May 17, 2009, days
 *5 Within the first few days of plaintiff's incarceration,        before plaintiff's dialysis was to start, he complained that
SCCF contacted plaintiff's nephrologist, Dr. Daoui to              the fistula in his left arm had stopped working. Dr. Strader
determine when he would have to be seen and what treatment         averred that while he was not a nephrologist, he had a medical
was necessary. According to Dr. Strader, Dr. Daoui advised         understanding of how fistulas are used, complications that
that plaintiff would need monthly blood work to monitor            can arise with a fistula, and what procedures may be needed
his kidney function and electrolyte levels. Dr. Daoui asked        to correct those complications. According to Dr. Strader, one
that the results of the bloodwork be faxed to his office for       complication that can arise is that a fistula can clot or clog
review. Plaintiff saw Dr. Daoui for evaluation on January          which prevents fluid from passing through it. Dr. Strader's
9, 2009. Dr. Strader averred that in the course of his duties      review of plaintiff's medical records revealed that a clot or
as the facility physician, he reviewed Dr. Daoui's notes           clog in plaintiff's A.V. fistula had occurred at least one time
and recommendations following each visit. Dr. Strader also         before he entered SCCF. Dr. Strader stated that a clogged
stated that while it was his practice to defer to specialist       or clotted fistula is not a life threatening condition and it is
recommendations, he maintained final authority over the            unlikely to cause any pain to a patient. When it occurs, Dr.
medical treatment provided to inmates. Dr. Strader stated that     Strader stated that a nephologist will examine the fistula to
his review of the notes from plaintiff's follow-up evaluation      determine if a surgical revision will need to be performed. If
with Dr. Daoui on March 9, 2009, revealed worsening kidney         the patient is on dialysis, Dr. Strader stated that a temporary
function in the months prior to plaintiff's incarceration and      catheter is placed to allow continuing dialysis pending repair
Dr. Daoui's observation that plaintiff would likely soon need      of the fistula.
dialysis.
                                                                    *6 When plaintiff complained that his fistula had stopped
On May 11, 2009, Dr. Strader averred that Dr. Daoui                working, a nurse at SCCF contacted Dr. Daoui to see how
recommended that plaintiff adhere to a low potassium diet.         he would like to proceed as plaintiff was scheduled to begin
Dr. Strader understood this recommendation to require that         dialysis. Dr. Daoui recommended that a temporary catheter
plaintiff avoid eating excess potassium. According to Dr.          be placed to allow dialysis to proceed while the fistula was
Strader, limiting one's potassium intake is necessary in           repaired. Dr. Strader said that he then scheduled a fistulogram,
advanced stages of kidney disease. This is because when one's      a procedure used to determine whether any fluid can pass
kidney's are failing, it leads to the inability to maintain a      through a fistula, for the beginning of June. On May 21,
normal potassium level as the kidneys begin to lose the ability    2009, Dr. Strader stated that plaintiff underwent a procedure
to remove potassium from the blood. Dr. Strader stated that        at Saratoga Hospital for the insertion of a temporary right
it was likely that the base diet provided to plaintiff at SCCF     internal jugular tunnel hemodialysis catheter. Following this
already contained lower levels of potassium than he would          procedure, Dr. Strader averred that Dr. Dempsey at Saratoga
be ingesting outside the facility. Notably, Dr. Strader opined     Hospital contacted SCCF and expressed concern regarding
that “when a renal patient is placed on a low potassium diet,      plaintiff being returned to the general inmate population with
it is because his kidneys have already failed thereby leading      the catheter in place. Dr. Dempsey recommended that plaintiff
to the inability to maintain normal potassium levels. A high       be taken out of the general population to reduce the risk that
potassium diet will not cause kidney failure.” Nevertheless,       the catheter would be pulled out which could cause plaintiff



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 36 of 52
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


to bleed to death before medical help could arrive. Though
plaintiff strenuously objected to the restriction, Dr. Strader
stated that plaintiff was separated from the general population    a. Treatment of Plaintiff's Fistula
and placed on medical watch unit.                                   *7 Turning to plaintiff's claims of inadequate medical
                                                                   care, plaintiff alleges that defendants “fail[ed] to address the
Dr. Strader stated that following the catheter insertion on        plugging of the A.V. fistula in his left arm in a timely fashion.”
May 21, 2009, showering restrictions were placed on plaintiff      Plaintiff testified at a 50–h hearing and at his deposition
because it was deemed medically necessary to keep the              in connection with this matter that defendants waited five
catheter site dry. On May 28, 2009, SCCF medical staff were        to six weeks to treat the clogged fistula. Notably, plaintiff
advised by plaintiff's specialists at the Rubin Dialysis Center    did not allege or testify that the clogged fistula caused him
that he could resume showering and the restriction was lifted.     extreme pain and there is no medical evidence in the record
Plaintiff began his dialysis treatments on May 29, 2009, and       which indicate that the failure to treat plaintiff's condition
received a total of 17 dialysis treatments between then and the    immediately as he requested would or could have resulted
time of his release from the facility in July 2009.                in “death, degeneration or extreme pain.”          Hathaway v.
                                                                   Coughlin, 37 F.3d 63, 66 (2d Cir.1994) (quoting Nance, 912
Dr. Strader opined to a reasonable degree of medical certainty     F.2d at 607). Based thereupon, defendants are correct when
that the treatment plaintiff received at SCCF did not hasten his   they argue that there is no evidence to support plaintiff's claim
kidney disease and did not cause his fistula to become clotted.    that failure to act immediately to remedy his clogged fistula,
Rather, according to Dr. Strader, the care and treatment           in and of itself, was a deprivation “sufficiently serious” to
provided to plaintiff at SCCF was in compliance with all
                                                                   warrant review under the Eighth Amendment.             Wilson v.
accepted standards of care and in compliance with the
                                                                   Seiter, 501 U.S. at 298.
recommendations of plaintiff's own specialists. Overall, Dr.
Strader said that plaintiff's blood pressure and weight were
                                                                   Nevertheless, even if a clogged fistula is a serious medical
monitored weekly and at times daily during his six month
                                                                   condition under the standard described in Nance, supra,
incarceration and blood work was performed once to twice
                                                                   the record here reveals that defendants' treatment of the
monthly to monitor his kidney function and electrolyte levels.
                                                                   problem was reasonable and in accordance with the directives
Plaintiff's medical records confirm Dr. Strader's statement
                                                                   of Dr. Daoui. Plaintiff alleges that SCCF's actions in
that plaintiff was evaluated three times by his nephrologist
                                                                   evaluating the clogged fistula took too long and caused
and was in daily contact with the medical staff at SCCF. Dr.
                                                                   him to have a catheter inserted. However, it was Dr.
Strader averred:
                                                                   Daoui who recommended insertion of the catheter to
                                                                   ensure plaintiff's dialysis treatments could start as scheduled.
                                                                   Plaintiff believes that he should have had the fistula repaired
             His medications were constantly
                                                                   immediately instead of having to undergo placement of the
             monitored, he was placed on a
                                                                   catheter. However, it is well settled that “disagreements over
             restricted diet [ ], and relocated to
                                                                   medications, diagnostic techniques (e.g., the need for X-
             a medical unit to ensure his safety.
                                                                   rays), forms of treatment, or the need for specialists or the
             [Plaintiff's] records evidenced that
                                                                   timing of their intervention, are not adequate grounds for
             his kidney was [sic] worsening with
             each visit to his nephrologist before                 a    Section 1983 claim.      Sonds v. St. Barnabas Hosp.
             he entered SCCF. [Plaintiff] received                 Corr. Health Servs., 151 F.Supp.2d 303, 312 (S.D.N.Y.2001).
             the same care for his renal disease                   “These issues implicate medical judgments and, at worst,
             while at SCCF that he would have                      negligence amounting to medical malpractice, but not the
             received had he not been incarcerated.                Eighth Amendment.” Id. (citing          Estelle v. Gamble, 429
             I can affirm to a reasonable medical                  U.S. at 107
             certainty that it was not [plaintiff's]
             incarceration which resulted in his
             requiring dialysis, but the natural                   b. Inadequate Diet
             progression of his disease.                           The intentional failure to provide an inmate with a medically
                                                                   prescribed diet for a prolonged period of time can state



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 37 of 52
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


a viable Eighth Amendment claim. Abdush—Shahid v.                  restriction was implemented at the instruction of plaintiff's
Coughlin, 933 F.Supp. 168, 180 (N.D.N.Y.1996) (citing              specialists at the Rubin Dialysis Center who ordered that the
                                                                   catheter site be kept dry. On the day that medical personnel at
   Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir.1983)
                                                                   SCCF were advised by the Rubin Dialysis Center that plaintiff
(Eighth Amendment's prohibition against cruel and unusual
                                                                   could resume showering, the restriction was lifted.
punishment requires serving inmates nutritionally adequate
food prepared and served under conditions that do not
present imminent danger to health and well-being of inmates        d. Overall Treatment of Plaintiff's Renal Disease
who consume it)). However, the “objective component” of            Plaintiff contends that the care he received at SCCF
an Eighth Amendment claim requires a plaintiff to show             resulted in his requiring dialysis and was not in his “best
evidence of some adverse health impact caused by the               interest.” However, as referenced above, plaintiff entered the
discontinuance of or failure to provide the prescribed diet.       facility with Stage IV renal disease and his medical records
Davidson v. Desai, 817 F.Supp.2d 166, 190 (W.D.N.Y.2011).          demonstrate that his condition was worsening in the months
                                                                   just prior to his incarceration. Plaintiff arrived at SCCF with
 *8 Plaintiff asserts that defendants failed to follow the         an A.V. fistula because his physician anticipated that he would
special diet of low calcium, phosphorous and potassium             soon require dialysis. Within three months of entering the
recommended by his doctor and the specialists at the Rubin         facility, Dr. Daoui noted that plaintiff's bloodwork warranted
Dialysis Center. However, there is no evidence in the record       a change in his diet and the initiation of hemodialysis. The
that Dr. Daoui ever ordered that plaintiff's intake of calcium     record fully supports defendants' contention that it was the
and phosphorous be limited. Indeed, the only restriction Dr.       natural progression of plaintiff's disease, not the care or
Daoui placed on plaintiff's diet was “low potassium.” The          treatment he received at SCCF, which led to his requiring
record shows that once, Dr. Daoui placed this restriction on       dialysis. There is nothing in the record which suggests that
plaintiff's diet, the facility kitchen was made aware of the       plaintiff's care and treatment at SCCF was not in accordance
restriction and plaintiff's diet was altered. Although plaintiff   with generally accepted medical principles and the advice and
asserts that his diet was not properly altered, defendants         recommendation of his own specialists.
are correct when they contend that plaintiff's blood levels
were continuously monitored and Dr. Daoui made no changes           *9 Consequently, there are no material questions of fact
based on his subsequent review of plaintiff's laboratory           concerning plaintiff's claims of inadequate medical treatment
results. Thus, there is no evidence that plaintiff received an     under the Eighth Amendment and these claims must be
inadequate diet while incarcerated at SCCF. Moreover, there        dismissed.
is no objective evidence that the alleged inadequacy of his
diet caused any worsening of his health or renal condition.
As referenced above, Dr. Strader opined that high levels of        2. Excessive Force
potassium do not cause kidney failure. Rather, Dr. Strader         Defendants contend that while plaintiff's complaint did allege
noted that plaintiff's inability to maintain normal potassium      a claim for deliberate indifference to his medical needs,
levels was due to the natural progression of his kidney disease.
                                                                   he did not assert a claim under      42 U.S.C. § 1983 for
                                                                   excessive force. Defendants argue that even if his complaint
c. Showering Restriction                                           was deemed to include a claim of excessive force under     §
Plaintiff asserts that he was not allowed to shower for several    1983, it would still fail. “The test of whether use of force
days after placement of the catheter for dialysis and that this    in prison constitutes excessive force contrary to the Eighth
caused a “septic infection.” Regardless of whether restriction     Amendment is whether the force was used in a good-faith
of shower privileges for the time period in question rises to      effort to maintain or restore discipline, or maliciously and
level of denial of a serious medical need, there is no evidence
                                                                   sadistically to cause harm.”       Scott v.Coughlin, 344 F.3d
in the record that plaintiff ever developed any type of septic
infection while incarcerated at SCCF. Indeed, while plaintiff      282, 291 (2d Cir.2003) (citing     Hudson v. McMillian, 503
testified at his 50–H hearing that he got a septic infection at    U.S. 1, 7 (1992)). “The absence of serious injury is ... relevant
the site of the catheter placement and was “in the hospital for    to the Eighth Amendment inquiry, but does not end it.” Id.
four days,” the Court finds no record of such a hospital visit
                                                                   (quoting     Hudson, 503 U.S. at 7.)
or infection his medical records. Moreover, the showering



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              6
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 38 of 52
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


In this case, plaintiff's complaint alleges simply that defendant                became angry upon learning that
Corbett struck him in the face with a dish, milk and other                       he was to be separated from
objects. The complaint does not assert that plaintiff suffered                   general population.... As [plaintiff]
any injury as a result of this incident. In his response to                      was extremely agitated about this
interrogatories, plaintiff asserts further that on May 11, 2009,                 move, [Corbett] was asked to speak
“Lt. Corbett committed an assault on [him] by intentionally                      with him to attempt to calm him down.
smashing a plate of food against the edge of a table and hitting
[plaintiff] in the face with it and then throwing a glass of milk
in his face causing [plaintiff] reasonable apprehension of the       *10 Corbett further stated that when he entered plaintiff's
immediate harmful and offensive contact, which was the food         cell, he was “quite angry.” “[Plaintiff] claimed that the
and milk hitting [his] face.” However, in the Court's record,       hospital had lied to him by telling him that he could remain
plaintiff's interrogatory responses are not complete and it is      in general population. [Plaintiff]'s anger continued to escalate
unclear whether they are signed or sworn to by plaintiff. At his    and he began yelling and threatened to remove the catheter
50–H hearing, plaintiff testified that he was “not real happy       himself.”
that Lieutenant Corbett threw that plate of food in my face
and a glass of milk.” Following this answer, there is only one        There was a metal table in the room that held [plaintiff]'s
additional page of testimony provided by defendant in which           plate of food with a glass of milk. I sat across the table from
plaintiff testified further concerning the incident:                  [plaintiff] and reminded him that he was being separated
                                                                      from general population for his own safety. [Plaintiff's]
                                                                      temper was further escalated and I went to leave the holding
             I wasn't real happy about the shunt                      cell to afford him the opportunity to calm down. When
             being put in my neck, and I told                         I rose from the table, my hand accidently knocked into
             them that they lied to me and I wasn't                   [plaintiff]'s glass of milk, spilling milk on both [plaintiff]
             pleased with it, and I told him, and                     and me. I had [plaintiff] moved to another holding cell so
             I said, Give me a phone. I'll call my                    that the cell could be cleaned while he had a chance to calm
             lawyer and I'll have this thing out of                   down.
             my neck tomorrow, and he smashed a
             plate of food into my face and threw a
             glass of milk at me and said, Do you                                                  ...
             know how much money they've spent
             on you upstairs over that? And I said,                   I understand that [plaintiff] has now alleged that I assaulted
             I don't care.                                            him by throwing the glass of milk at him during this
                                                                      incident. At no point, did I intentionally cause milk to spill
                                                                      on [plaintiff.] Had I acted in an aggressive manner towards
When plaintiff was asked what he meant when he said that              [plaintiff] during that incident and physically assaulted
Corbett “smashed a plate of food into [his] face,” he said “The       him, the matter would have been reviewed by SCCF
plate was sitting on the table, and we were arguing back and          administration. Further, at no point did [plaintiff] complain
forth across the table, and he smashed it on the edge and it          of our interaction during his incarceration....
flipped up in my face.”                                             The force plaintiff describes herein not sufficiently serious or
                                                                    harmful to reach constitutional dimensions. See        Romano
In an affidavit submitted in connection with defendants'            v. Howarth, 998 F.2d 101, 105 (2d Cir.1993). Plaintiff does
motion, Lt. Corbett averred:                                        not maintain that he experienced any pain or injury as a
                                                                    result of the milk or food being allegedly thrown in his face,
                                                                    even assuming the incident occurred as he states. Moreover,
             [Plaintiff] had recently returned from                 plaintiff does not allege facts that show that Lt. Corbett used
             Saratoga Hospital, where he had                        force “maliciously and sadistically to cause harm,” rather
             a catheter inserted in his neck....                    than “in a good-faith effort to maintain or restore discipline”
             [Corbett] was advised by the on-                       or calm him down and prevent him from removing his
             duty nurse, R.N. Bilka, that [plaintiff]


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               7
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 39 of 52
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


                                                                   to evade or resist arrest. See id. If an officer reasonably,
catheter. Hudson, 503 U.S. at 7. “Not every push or shove,
                                                                   but mistakenly, believed that a suspect was likely to fight
even if it may later seem unnecessary in the peace of a
                                                                   back, for instance, the officer would be justified in using
judge's chambers, violates a prisoner's constitutional rights.”
                                                                   more force than in fact was needed. See id. “[T]he concern
   Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.1973).            of the immunity inquiry is to acknowledge that reasonable
Indeed, not even “every malevolent touch by a prison guard         mistakes can be made as to the legal constraints on particular
gives rise to a federal cause of action.”    Hudson, 503 U.S.      police conduct.” Saucier v. Katz, 533 U.S. 194, 205 (2001),
at 9. (emphasis added). Plaintiff has therefore not stated facts   overruled on other grounds, Pearson, supra:
that meet either the objective or subjective component of the
test used to determine whether Lt. Corbett's alleged excessive
physical force constituted cruel and unusual punishment.                         It is sometimes difficult for an officer
                                                                                 to determine how the relevant legal
                                                                                 doctrine, here excessive force, will
D. Qualified Immunity
                                                                                 apply to the factual situation the officer
Even if the above were not true, Lt. Corbett and the other
                                                                                 confronts. An officer might correctly
individually named defendant are also protected against
                                                                                 perceive all of the relevant facts but
plaintiff's various   § 1983 claims by qualified immunity.                       have a mistaken understanding as to
As noted recently in the Supreme Court case of Pearson v.                        whether a particular amount of force
Callahan, 555 U.S.223, 129 S.Ct. 808, 815 (2009):                                is legal in those circumstances. If the
                                                                                 officer's mistake as to what the law
  The doctrine of qualified immunity protects government                         requires is reasonable, however, the
  officials “from liability for civil damages insofar as their                   officer is entitled to the immunity
  conduct does not violate clearly established statutory or                      defense.
  constitutional rights of which a reasonable person would
  have known.”        Harlow v. Fitzgerald, 457 U.S. 800,
  818 (1982). Qualified immunity balances two important            Id. Indeed:
  interests—the need to hold public officials accountable
  when they exercise power irresponsibly and the need to
  shield officials from harassment, distraction, and liability                   [O]fficers can have reasonable, but
  when they perform their duties reasonably. The protection                      mistaken, beliefs as to the facts
  of qualified immunity applies regardless of whether the                        establishing the existence of probable
  government official's error is “a mistake of law, a mistake                    cause or exigent circumstances, for
  of fact, or a mistake based on mixed questions of law                          example, and in those situations courts
                                                                                 will not hold that they have violated
  and fact.”     Groh v. Ramirez, 540 U.S. 551, 567 (2004)
                                                                                 the Constitution. Yet, even if a court
  (KENNEDY, J., dissenting) (citing     Butz v. Economou,                        were to hold that the officer violated
  438 U.S. 478, 507 (1978) (noting that qualified immunity                       the Fourth Amendment by conducting
  covers “mere mistakes in judgment, whether the mistake is                      an unreasonable, warrantless search,
  one of fact or one of law”)).
                                                                                    Anderson [v. Creighton, 483 U.S.
 *11 For example, excessive force claims are properly                            635 (1987) ] still operates to grant
analyzed under the Fourth Amendment's “objective                                 officers immunity for reasonable
reasonableness standard,” because of the uncertainty and                         mistakes as to the legality of their
                                                                                 actions.
rapidity inherent in police work. Graham v. O'Connor, 490
U.S. 386, 396 (1989). Indeed, Graham sets forth a list of
factors relevant to the merits of the constitutional excessive
                                                                   Id. at 206 (emphasis added).
force claim which include analysis of the crime at issue, the
threat posed by a suspect and any attempt by the suspect



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           8
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 40 of 52
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)


                                                                     by his nephrologist, Dr. Daoui; second, that they failed to
In the circumstances presented to defendant Corbett who was
                                                                     timely address his A.V. fistula; and third, that they refused
asked to attempt to calm plaintiff who was threatening to pull
                                                                     to allow him to shower following his catheter surgery which
out his catheter which medical personnel said could cause
                                                                     resulted in a septic infection. Fatal to plaintiff's claims is the
him to bleed to death, he was justified in using a degree of
                                                                     absence of any expert medical evidence submitted in support
force to prevent plaintiff from harming himself. However, Lt.
                                                                     of thereof. “Whether the claim is grounded in negligence or
Corbett averred that no such force was necessary and that
                                                                     medical malpractice, ‘[w]here medical issues are not within
the spilled milk was simply an accident. While plaintiff's 50–
                                                                     the ordinary experience and knowledge of lay persons, expert
H testimony indicated that defendant Corbett intentionally
spilled milk and food on him, the Court's conclusion that no         medical testimony is a required element of a prima facie case’
cause of action lies here is confirmed by the “uncontested fact      “ Myers v. State of New York, 46 A.D.3d 1030, 1031 (3d
that the force was not so excessive that [plaintiff] suffered hurt   Dep't 2007) (citing Tatta v. State of New York, 19 A.D.3d
                                                                     817, 818 (3d Dep't 2005), lv. denied 5 N.Y.3d 712 (2005)
or injury.” See     Saucier, supra, 533 U.S. at 208.                 quoting Wells v. State of New York, 228 A.D.2d 581, 582 (2d
                                                                     Dep't 1996), lv denied 88 N.Y.2d 814 (1996); see Trottie v.
At the very least, defendants Buttofocco and Smith have              State of New York, 39 A.D.3d 1094, 1095 (3d Dep't 2007)). In
established that reasonably competent police officers could          Myers, the claimant inmate contended that medical personnel
disagree on the question of excessive force in this case. Based      at the Sullivan Correctional Facility erred in the treatment of
thereupon, the motion by defendants to dismiss plaintiff's           his knee injury by delaying necessary surgery. 46 A.D.3d at
claim of excessive force on the alternative ground of qualified      1030. Specifically, the claimant alleged that he was required
immunity must be granted.                                            to undergo physical therapy, which he contended worsened
                                                                     his condition, instead of knee surgery, despite the medical
                                                                     personnel's knowledge that he had a foreign object lodged
E. State Law Claims
                                                                     in his knee. See id. Following a trial, at which claimant was
1. Battery                                                           his only witness, the Court of Claims, in a written decision,
 *12 Defendants assert that plaintiff's cause of action for          dismissed the claim. See id. at 1030–31.
battery is barred by the statute of limitations. The normal
                                                                     Plaintiff's claims of medical negligence are likewise subject
statute of limitations for battery is one year. See        N.Y.      to dismissal. Setting aside the proof offered by SCCF that its
C.P.L.R. § 215(3). However, in this case, the defendant is a         treatment of plaintiff was entirely reasonable and within the
municipal subdivision so the one-year period is extended per         standards of care established by his own specialists, plaintiff
General Municipal Law by 90 days. See N.Y. Gen. Municipal            has offered no expert medical evidence demonstrating that
Law 50–i. Thus, plaintiff was required to file his complaint         SCCF deviated from accepted standards of medical care
within one year and ninety days from the date the alleged            and treatment in this case. Based thereupon, his claims of
battery occurred. Here, plaintiff testified at his 50–H hearing      negligence or malpractice must be dismissed.
that the battery occurred on the “day that [he] got the shunt
put in [his] neck,” which his medical records establish was
May 21, 2009. Plaintiff testified that the incident with Lt.         III. CONCLUSION
Corbett happened “as soon as he returned from the hospital,”          *13 Based on the foregoing, it is therefore
for the outpatient procedure. Plaintiff filed his Summons and
Complaint in New York Supreme Court for Saratoga County              ORDERED that defendants' motion for summary judgment
on August 26, 2010. Accordingly, plaintiff's complaint was           (Dkt.# 24) is hereby GRANTED and it is further
filed one year and 96 days after the alleged battery occurred.
As such, the Court agrees his action for battery is time-barred      ORDERED that the complaint is dismissed in its entirety.
as a matter of law and must be dismissed.
                                                                     IT IS SO ORDERED.

2. Negligence
Plaintiff claims that defendants were negligent in failing to        All Citations
address his medical needs at SCCF in three ways: first, that
they ignored refused to follow the dietary restrictions set          Not Reported in F.Supp.2d, 2013 WL 838284



                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
         Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 41 of 52
Hall v. County of Saratoga, Not Reported in F.Supp.2d (2013)




                                                    Footnotes


1      The Court's Docket indicates that defense counsel initially served plaintiff's counsel, Mr. Grasso, with the
       present motion papers via the Court's mandated electronic filing system (“CM/ECF”) system, unaware that
       he is exempt from use of the ECF system as he has been in practice for over fifty years. Mr. Grasso contacted
       the Court on September 12, 2012, requesting an extension due to his exemption and the fact that he had just
       received notice that a dispositive motion had been filed. Though defendants opposed his request, the Court
       granted Mr. Grasso's request for a thirty day extension to prepare responsive papers. Mr. Grasso did not file
       his response papers as ordered by October 12, 2012. On October 19, 2012, this Court received additional
       correspondence from defense counsel requesting that no further extensions be granted to Mr. Grasso and
       that the pending motion for summary judgment be granted in its entirety. Mr. Grasso did not respond to this
       correspondence. The Court granted the former request and denied the latter pending review of the motion
       on its merits. The Court has had no further communication with Mr. Grasso.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       10
            Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 42 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


                                                                           motion for sanctions (Dkt. 195); and Plaintiff's motion for
                                                                           sanctions (Dkt. 198).
      KeyCite Yellow Flag - Negative Treatment
Clarified on Denial of Reconsideration by Crichlow v. Fischer, W.D.N.Y.,
                                                                           For the reasons stated below, Defendants' motion for
March 26, 2018
                                                                           summary judgment is granted in part and denied in part;
                   2017 WL 920753                                          Plaintiff's motion for discovery is denied without prejudice;
    Only the Westlaw citation is currently available.                      Plaintiff's motion to appoint counsel is denied without
     United States District Court, W.D. New York.                          prejudice; Plaintiff's motion for a stay is denied without
                                                                           prejudice; Plaintiff's motion for a medical exam is denied;
           Kevin Damion CRICHLOW, Plaintiff,                               Plaintiff's motion for reconsideration is denied; Plaintiff's
                          v.                                               motion to amend is denied as moot; Plaintiff's motion for a
            Brian FISCHER et al., Defendants.                              hearing is denied; Defendants' motion for sanctions is denied
                                                                           without prejudice; and Plaintiff's motion for sanctions is
                       6:15-CV-06252 EAW                                   denied.
                                |
                       Signed March 7, 2017
                                                                           I. Plaintiff's Allegations
Attorneys and Law Firms                                                    Plaintiff's amended complaint spans 142 pages. (See Dkt.
                                                                           12). Following severance of the action into three separate
Kevin Damion Crichlow, Romulus, NY, pro se.                                parts, this Court retained Plaintiff's claims in which he asserts
                                                                           violations of his constitutional rights by Defendants relating
Hillel David Deutsch, NYS Attorney General's Office
                                                                           to Plaintiff's incarceration at the Wende Correctional Facility
Department of Law, Rochester, NY, for Defendants.
                                                                           (“Wende”) and treatment at Wyoming Community Hospital.
                                                                           (See Dkt. 223).

                   DECISION AND ORDER                                      Plaintiff alleges actions occurring at Wende beginning on or
                                                                           about September 27, 2008—the date Plaintiff was transferred
ELIZABETH A. WOLFORD, United States District Judge
                                                                           to Wende—through his transfer to Eastern Correctional
                                                                           Facility on November 16, 2010. (See Dkt. 12 at 14-36; Dkt.
                        INTRODUCTION                                       12-1 at 1-12).

*1 Plaintiff Kevin Damion Crichlow (“Plaintiff”) filed this
                                                                           Plaintiff alleges inadequate or nonexistent medical care
action pursuant to      42 U.S.C. § 1983 in the Southern                   throughout his incarceration at Wende, in violation of the
District of New York on October 16, 2012. (Dkt. 2). Plaintiff              Eighth Amendment. Plaintiff argues that he was not provided
filed an amended complaint seeking relief against 136                      mental health treatment as required (Dkt. 12 at 19), and that
Defendants on June 17, 2013. (Dkt. 12). The action was                     he was “unreasonably exposed to infectious disease” (id. at
transferred to this Court on April 28, 2015. (Dkt. 168). The               25, 36; Dkt. 188 at 35-36, 38-39). Plaintiff alleges deficient
action was then severed by this Court on February 10, 2017.                dental care from “2008 into 2013 at 3 [New York Department
(Dkt. 223). Following severance, 35 Defendants (together                   of Corrections and Community Supervision] prisons.” (Dkt.
“Defendants”) remain. (See id. at 5-6).                                    12 at 36). He contends he was not provided care for “alot of
                                                                           pain hip, jaw, hand, tooth's also need replacement of four's
Presently before the Court are: Defendants' motion for                     lost teeths & restoration of function and ‘oral surgery &
summary judgment (Dkt. 177); Plaintiff's motion for                        periodontics.’ ” (Id. at 31; see, e.g., Dkt. 12-1 at 1). Plaintiff
discovery (Dkt. 182); Plaintiff's motion to appoint counsel                further alleges that he was denied dental care at Wende on
(Dkt. 182); Plaintiff's motion for a stay (Dkt. 182); Plaintiff's          June 30, 2008, to fix a “broken jaw.” (Dkt. 12 at 36). As
motion for a medical exam (Dkt. 187); Plaintiff's motion for               to his medical care, Plaintiff states that Defendant George
reconsideration (Dkt. 192); Plaintiff's motion to amend (Dkt.              Boucher, M.D., was grossly negligent in misdiagnosing an
192); Plaintiff's motion for a hearing (Dkt. 192); Defendants'             injury to Plaintiff's hand, which led to Plaintiff's receiving
                                                                           the “wrong surgery” on January 13, 2010. (Dkt. 12-1 at 2).
                                                                           Plaintiff complains that he was denied treatment for “injuries


                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 43 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


hip, back, shoulder, head” for “about 68 months.” (Id. at 3).         discrimination and harassment and assault and [deprivation]
Plaintiff also asserts that he was subjected to a risk of disease     of proper nutrition.” (Dkt. 12 at 20).
due to asbestos in Wende. (Dkt. 12 at 21-24, 31; Dkt. 188 at
35).                                                                  Plaintiff also raises Fourteenth Amendment due process
                                                                      claims. Plaintiff complains of unspecified disciplinary
 *2 Plaintiff also charges he was deprived of adequate                proceedings that led a total of 180 days of disciplinary
nutrition and hygiene while incarcerated at Wende. Plaintiff          confinement between 2008 and 2010. (Id. at 29). Plaintiff
claims that from April to September 2009, Defendants                  claims his due process rights were violated because of
C.O. Bartels and C.O. Kevin Barlow “routinely deprived                the handling of “over 150” grievances filed through
[Plaintiff] ... meaningful opportunities for yard, food, shower,      November 16, 2010, by Defendants Director Karen Bellamy
exercise, adequately nutrition.” (Dkt. 12 at 25). He makes            (“Bellamy”) and Sergeant William Scott (“Scott”). (Id. at
similar claims against Defendants C.O. Richard Brooks                 27-30). Plaintiff asserts that he was retaliated against for filing
(“Brooks”) (id. at 32), and C.O. Alicia Humig (“Humig”)               grievances and that no investigations were conducted into
(id. at 26). Plaintiff complains that he was “taken off” of           his claims. (Id. at 28). Plaintiff states that he filed over 300
a mandatory religious diet for months because he was not              grievances. (Dkt. 209-3 at 8; see, e.g., Dkt. 211 at 1).
allowed to go to the mess hall. (Id. at 32). Plaintiff also alleges
that because he is H.I.V. positive, a nutritious diet is critical     He also alleges that on July 4, 2010, C.O. Hojsan destroyed
to his health, and he was deprived of such a diet. (Dkt. 12-1 at      Plaintiff's legal documents in the Wende law library, thereby
1, 3). Plaintiff asserts that on November 11, 2009, Humig and         depriving Plaintiff of an opportunity to be heard by the courts.
Defendant Sergeant Paul Olszewski (“Olszewski”) refused to            (Dkt. 12-1 at 10-11). Hojsan also allegedly denied Plaintiff
let him out of his cell, and placed him in keeplock for about         access to the law library. (Id. at 11).
six weeks. (Dkt. 12 at 32). Plaintiff further alleges that he was
refused basic laundry services from 2008 through November             Plaintiff complains that a fire broke out in his cell block on
1, 2009. (Id. at 27).                                                 April 12, 2010, and that the correctional officers in the area,
                                                                      including Olszewski, failed to respond to calls for help. (Id. at
Plaintiff complains that Defendant T.M.C. Christopher                 6-7). Plaintiff claims that he was denied “fresh-air” and was
Zaluski (“Zaluski”) and others failed to provide reasonable           thereafter denied medical care. (Id. at 7).
accommodations for Plaintiff's hearing disability. (Dkt. 12 at
14-16; Dkt. 12-1 at 1). Plaintiff alleges that he was in New          Plaintiff further contends that on some unspecified date
York Department of Corrections and Community Supervision              Zaluski instructed others not to let Plaintiff out of his cell, in
(“DOCCS”) custody for six months before receiving hearing             retaliation for Plaintiff's filing of grievances against Zaluski.
aids. (Dkt. 12 at 30; Dkt. 12-1 at 1). He also claims that he         (Dkt. 12 at 30).
was denied equal access to opportunities and recreation in
Wende because of his hearing disability, and that the failure         Plaintiff complains that Defendant Brian Fischer (“Fischer”)
to accommodate his hearing disability was retaliation for his         —the commissioner of DOCCS during Plaintiff's
standing up for himself and other disabled inmates. (Dkt. 12          incarceration at Wende—knew of constitutional violations
at 33-35; Dkt. 12-1 at 11-12).                                        against Plaintiff and failed to take action. (Dkt. 12-1
                                                                      at 4-5). Plaintiff states that he personally sent “several
Plaintiff claims he was harassed and verbally abused while at         letters” detailing inadequate health care and assault. (Id.
Wende. He alleges numerous instances of sexual harassment             at 4). Plaintiff also contends that Defendants “disregarded
by Defendant C.O. Attea, and states that he reported such             conditions posing an excessive risk to [his] health and
harassment to others, including the superintendent of Wende.          safety ...,” and that prison staff was inadequately trained. (Id.).
(Id. at 17-18, 19, 31). Plaintiff claims that on June 18,
2010, Brooks verbally abused and threatened Plaintiff. (Dkt.
12-1 at 8-9). Plaintiff asserts C.O. Corey Petties verbally           II. Defendant's Motion for Summary Judgment
abused and threatened Plaintiff on July 12, 2010. (Id.
                                                                         A. Standard of Review
at 9-10). Plaintiff alleges that DOCCS has a “common
                                                                       *3 Federal Rule of Civil Procedure 56 provides that
practice to encourage and further its employee's, and officers
                                                                      summary judgment should be granted if the moving party
                                                                      establishes “that there is no genuine dispute as to any material


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
          Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 44 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


fact and the movant is entitled to judgment as a matter of       ‘railroaded’ into his offer of proof in opposition to summary
law.” Fed. R. Civ. P. 56(a). The Court should grant summary
                                                                 judgment.” (citing      Celotex, 477 U.S. at 326)).
judgment if, after considering the evidence in the light most
favorable to the nonmoving party, the court finds that no
rational jury could find in favor of that party. See    Scott      B. Statute of Limitations
                                                                 Defendants argue that some of Plaintiff's claims are time-
v. Harris, 550 U.S. 372, 380 (2007) (citing       Matsushita     barred by the statute of limitations. (Dkt. 177-5 at 3). “In [§]
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87     1983 actions, the applicable limitations period is found in the
(1986)). The standard for granting summary judgment is the       ‘general or residual state statute of limitations for personal
same whether the motion is made in lieu of an answer or
                                                                 injury actions....’ ”   Pearl v. City of Long Beach, 296 F.3d
after discovery has occurred. See Anderson v. Rochester-
Genesee Reg'l Transp. Auth., 337 F.3d 201, 206 (2d Cir.          76, 79 (2d Cir. 2002) (quoting      Owens v. Okure, 488 U.S.
2003).                                                           235, 249-50 (1989)). A       § 1983 action filed in New York
                                                                 is subject to a three-year statute of limitations.       Hogan v.
Once the moving party has met its burden, the opposing
                                                                 Fischer, 738 F.3d 509, 517 (2d Cir. 2013).
party “must do more than simply show that there is
some metaphysical doubt as to the material facts.... [T]he
                                                                 Here, Plaintiff filed this action October 16, 2012. (Dkt. 1).
nonmoving party must come forward with specific facts
                                                                 Therefore, any claim arising before October 16, 2009, is
showing that there is a genuine issue for trial.” Caldarola      barred by the statute of limitations. Plaintiff points to the
v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (emphasis in      “continuing violation doctrine” to save his otherwise time-
original) (quoting  Matsushita Elec., 475 U.S. at 586-87).       barred claims. (Dkt. 209-3 at 21-22).
“[T]he mere existence of some alleged factual dispute
between the parties will not defeat an otherwise properly
                                                                              [The continuing violation doctrine]
supported motion for summary judgment....”     Anderson v.
                                                                              applies to claims composed of a
Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis
                                                                              series of separate acts that collectively
in original).
                                                                              constitute one unlawful practice. The
                                                                              continuing violation doctrine thus
“[A] party may file a motion for summary judgment at any
                                                                              applies not to discrete unlawful acts,
time until 30 days after the close of all discovery.” Fed.
                                                                              even where those discrete acts are
R. Civ. P. 56(b). But, summary judgment is generally not
                                                                              part of a serial violation, but to
appropriate until after some discovery has occurred. See
                                                                              claims that by their nature accrue
   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (stating                only after the plaintiff has been
that summary judgment is appropriate on the proper showing                    subjected to some threshold amount of
                                                                              mistreatment. Accordingly, where the
“after adequate time for discovery”); see, e.g.,   Hellstrom
                                                                              continuing violation doctrine applies,
v. U.S. Dep't of Veterans Affairs, 201 F.3d 94, 97 (2d Cir.
                                                                              the limitations period begins to run
2000) (“[S]ummary judgment should only be granted if after
                                                                              when the defendant has engaged
discovery, the nonmoving party has failed to make a sufficient
                                                                              in enough activity to make out an
showing on an essential element of its case with respect
                                                                              actionable claim. A claim will be
to which it has the burden of proof.” (emphasis original)
                                                                              timely, however, only if the plaintiff
(internal quotation marks and citations omitted)). “Only in
                                                                              alleges some non-time-barred acts
the rarest of cases may summary judgment be granted against
                                                                              contributing to the alleged violation.
a plaintiff who has not been afforded the opportunity to
conduct discovery.”     Hellstrom, 201 F.3d at 97; see also
   Trebor Sportswear Co. v. The Ltd. Stores, Inc., 865 F.2d       *4 Gonzalez v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015).
506, 511 (2d Cir. 1989) (“The nonmoving party should not be      Although the continuing violation doctrine generally applies
                                                                 to claims “composed of a series of separate acts that



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 45 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


collectively constitute one unlawful practice,” id. at 220, a     Similarly, the amended complaint can be read as alleging
plaintiff “must allege both the existence of an ongoing policy    a continuing violation as to Defendants' indifference to
of discrimination and some non-time-barred acts taken in          Plaintiff's nutrition and hygiene needs. Plaintiff alleges that he
furtherance of that policy.” Fahs Constr. Grp., Inc. v. Gray,     was routinely deprived of meaningful opportunities to shower
                                                                  and exercise, and was not provided adequate nutrition. (Dkt.
725 F.3d 289, 292 (2d Cir. 2013) (quoting     Harris v. City of
                                                                  12 at 25; see, e.g., id. at 26). Plaintiff states that while he was
N.Y., 186 F.3d 243, 250 (2d Cir. 1999)); see, e.g.,      Shomo    in keeplock, corrections officers were told not to feed him.
v. City of N.Y, 579 F.3d 176, 182 (2d Cir. 2009).                 (Id. at 26). He also claims that he was only allowed to shower
                                                                  six times in a nine-month period, and that “his clothing and
Here, Plaintiff alleges four patterns of conduct which            linen's [sic] were never laundered.” (Id. at 27).
occurred both before and after October 16, 2009: (1) denial
of adequate medical and dental treatment; (2) denial of           Plaintiff's allegations are sufficient to establish a plausible
adequate nutrition and hygiene; (3) discrimination and failure    claim of “an ongoing policy of deliberate indifference and
to accommodate based on Plaintiff's disability; and (4) denial    acts taken in accordance with that policy.” See Taylor v.
of due process rights.                                            Goord, Civil Action. No. 9:09-CV-1036 (FJS/DEP), 2010
                                                                  WL 3825661, at *7 (N.D.N.Y. Sept. 2, 2010), report and
The continuing violation doctrine applies to Eighth               recommendation adopted by No. 9:09-CV-1036 (FJS/DEP),
Amendment claims for deliberate indifference to medical           2010 WL 3825656 (N.D.N.Y. Sept. 24, 2010). Cf. Bussey
needs. See      Shomo, 579 F.3d at 182 (“[T]he continuing         v. Fischer, Civil Action No. 9:10-CV-1021 (NAM/DEP),
violation doctrine can apply when a prisoner challenges a         2011 WL 4862478, at *5 (N.D.N.Y. Aug. 1, 2011) (finding
series of acts that together comprise an Eighth Amendment         a plaintiff failed to allege an ongoing policy of deliberate
claim of deliberate indifference to serious medical needs.”).     indifference sufficient to show a continuing violation where
Plaintiff raises a number claims that he was denied               the alleged unwritten policy was inconsistent with written
adequate medical and dental treatment, which, taken together,     policies and requirements), report and recommendation
could comprise an Eighth Amendment claim for deliberate           adopted by No. 9:10-CV-1021 (NAM/DEP), 2011 WL
indifference to serious medical needs. Plaintiff also complains   4499324 (N.D.N.Y. Sept. 27, 2011). Thus, particularly at this
of ongoing deprivations of adequate food and access to            stage of the proceedings, Plaintiff's pre-October 16, 2009,
showers and laundry. Prison officials' Eighth Amendment           claims as to inadequate medical and dental treatment, as well
obligations require that they “ensure that inmates receive        as inadequate food and hygiene, survive Defendants' statute
                                                                  of limitations defense.
adequate food, shelter, and medical care....”         Farmer v.
Brennan, 511 U.S. 825, 833 (1994).                                 *5 Similarly, Plaintiff alleges ongoing discrimination
                                                                  because of his hearing disability in violation of the Eighth and
Defendants argue that Plaintiff failed to allege the existence    Fourteenth Amendments, as well as the “Rehabilitation Act”
of a policy of deliberate indifference. (Dkt. 196-2 at 10).
                                                                  and the Americans with Disabilities Act. 1 (Dkt. 12-1 at 1).
The Court disagrees. Plaintiff's amended complaint includes
                                                                  Plaintiff alleges a pattern of discriminatory conduct, arguing
allegations that senior prison officials, including Fischer,
                                                                  that DOCCS and individual Defendants at Wende failed to
knew of ongoing violations related to Plaintiff's inadequate
                                                                  accommodate his hearing disability. The last complained-of
heath care but failed to take action. Plaintiff claims he sent
                                                                  act of discrimination at Wende occurred on August 18, 2010,
letters to Fischer to point out the inadequacies of his health
                                                                  well within the three-year statute of limitations. Plaintiff
care at Wende. Plaintiff also attaches a reply letter from
                                                                  alleges that prison staff at Wende continuously failed to
Bellamy in which Bellamy states that she is responding
                                                                  provide him reasonable accommodations, such as providing
to Plaintiff's letters on behalf of “governor Cuomo and
                                                                  working hearing aids. Plaintiff also states that other disabled
Commissioner Fischer.” (Dkt. 209-4 at 2). Plaintiff also
                                                                  prisoners were not provided reasonable accommodations.
asserts that the practices complained of “are widespread,
                                                                  Such pro se allegations are sufficient, at this stage, to state
longstanding, and deeply embedded in the culture of all
                                                                  the existence of an ongoing policy of disability discrimination
[DOCCS] agenc[ies], constitut[ing] unwritten [DOCCS]
                                                                  against Plaintiff.
policies & customs.” (Dkt. 12-1 at 5).




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 46 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


Plaintiff also claims due process violations related to the                      Resolution Committee. Next, the
processing of his grievances and disciplinary hearings. In this                  inmate may appeal an adverse
context, the continuing violation doctrine does not apply to                     decision to the prison superintendent.
Plaintiff's Fourteenth Amendment due process claims because                      Finally, the inmate may appeal
“[e]ach decision made without due process is a discrete                          the superintendent's decision to the
violation, and the statute of limitations begins to run from the                 Central Office Review Committee
date that the plaintiff was denied the full and fair hearing he                  (“CORC”). In general, it is only upon
was entitled to.” Bunting v. Fischer, 14-CV-0578-RJA-MJR,                        completion of all three levels of review
2016 WL 4939389, at *3 (W.D.N.Y. Aug. 4, 2016) (citing                           that a prisoner may seek relief in
Gonzalez, 802 F.3d at 223), report and recommendation
                                                                                 federal court under     § 1983.
adopted by 14-CV-578A, 2016 WL 4804099 (W.D.N.Y.
Sept. 14, 2016). Thus, all of Plaintiff's claimed due process
violations which occurred before October, 16, 2009, are
                                                                   Crenshaw, 686 F. Supp. 2d at 236 (citations omitted).
subject to the statute of limitations and must be dismissed.
                                                                   “Exhaustion is mandatory—unexhausted claims may not
In sum, at this stage in the proceedings, Plaintiff's claims       be pursued in federal court.”     Amador v. Andrews, 655
of deliberate indifference to medical care, inadequate             F.3d 89, 96 (2d Cir. 2011). “[D]efendants bear the burden
food and hygiene, and the failure to provide reasonable            of proof and prisoner plaintiffs need not plead exhaustion
accommodations for his hearing disability all survive
                                                                   with particularity.”    McCoy v. Goord, 255 F. Supp. 2d
Defendants' statute of limitations challenge. Plaintiff's due
                                                                   233, 248 (S.D.N.Y. 2003). Pursuant to the Second Circuit's
process claims which are based on the processing of his
grievances and which arose before October 16, 2009, are time       decision in     Hemphill v. New York, 380 F.3d 680 (2d Cir.
barred and must be dismissed.                                      2004), a failure to exhaust administrative remedies may be
                                                                   excused where: “(1) the administrative remedies were not
                                                                   in fact available; [or] (2) prison officials have forfeited,
   C. Failure to Exhaust Administrative Remedies                   or are estopped from raising, the affirmative defense of
Next, Defendants argue that many of Plaintiff's claims             non-exhaustion; or (3) ‘special circumstances justify the
must be dismissed for failure to exhaust administrative            prisoner's failure to comply with administrative procedural
remedies. (Dkt. 177-5 at 4-6). An inmate's failure to exhaust      requirements.’ ” Dabney v. Pegano, 604 Fed.Appx. 1, 3
administrative remedies is properly considered on a motion
                                                                   (2d Cir. 2015) (quoting     Hemphill, 380 F.3d at 686).
for summary judgment made in lieu of an answer. See
                                                                   However, the third prong of Hemphill, relating to “special
Crenshaw v. Syed, 686 F. Supp. 2d 234, 236 (W.D.N.Y. 2010)
                                                                   circumstances” was abrogated by the Supreme Court's
(granting a summary judgment motion made in lieu of answer
where inmate failed to exhaust administrative remedies).           decision in       Ross v. Blake, 136 S. Ct. 1850 (2016).
Pursuant to      42 U.S.C. § 1997e, “[n]o action shall be             Williams v. Corr. Officer Priatno, 829 F.3d 118, 123 (2d
                                                                   Cir. 2016). The inquiry which used to be under the third prong
brought with respect to prison conditions under [ § 1983],
                                                                   of Hemphill, is now considered “entirely within the context
or any other Federal law, by a prisoner confined in any jail,
                                                                   of whether administrative remedies were actually available to
prison, or other correctional facility until such administrative
                                                                   the aggrieved inmate.” Id.
remedies as are available are exhausted.”         42 U.S.C. §
1997e(a).                                                           *6 Here, Plaintiff claims he filed over 300 grievances,
                                                                   and seems to suggest that this is sufficient to exhaust his
                                                                   administrative remedies. (See Dkt. 209-3 at 8; see, e.g.,
              To satisfy that requirement, prisoners               Dkt. 211 at 1). Plaintiff misunderstands the exhaustion
              in New York must ordinarily follow                   requirement. The filing of a grievance is but the first step
              a three-step [DOCCS] grievance                       in exhausting administrative remedies. To exhaust DOCCS
              process. The first step in that                      administrative remedies, a prisoner must appeal to CORC.
              process is the filing of a                           Plaintiff's filing of 300 grievances, even if true, is insufficient
              grievance with the Inmate Grievance
                                                                   to exhaust his remedies under       § 1997e.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 47 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)




In response to Defendants' assertion that Plaintiff failed
                                                                                        1. SHU Confinement
to exhaust his administrative remedies for most of his
claims, Plaintiff claims that DOCCS lost or destroyed               Plaintiff alleges due process claims related to disciplinary
his grievances. (Dkt. 209-3 at 19 (claiming that DOCCS              proceedings which led to disciplinary confinement. (Dkt. 12
destroyed meritorious grievances); Dkt. 211 at 1 (same)).
                                                                    at 29). “[A] prisoner asserting a     § 1983 claim for denial
“Plaintiff's wholly conclusory and unsupported allegations
                                                                    of due process at a disciplinary hearing must first identify a
that grievances are tampered with at [Wende] do not create a
                                                                    liberty interest protected by the Due Process Clause of which
material issue of fact in this case.” See Mims v. Yehl, Nos. 13-
                                                                    he was deprived, and then show that he was deprived of that
CV-6405-FPG, 14-CV-6304-FPG, 14-CV-6305-FPG, 2014
                                                                    interest without due process of law.” Aguirre v. Kendra, 123
WL 4715883, at *4 (W.D.N.Y. Sept. 22, 2014).
                                                                    F. Supp. 3d 419, 422 (W.D.N.Y. 2015). “Prison discipline
                                                                    implicates a liberty interest when it ‘imposes atypical and
However, Defendants' submissions show that Plaintiff has
                                                                    significant hardship on the inmate in relation to the ordinary
satisfied the exhaustion requirement for some potential
claims. Defendants' sworn declaration from Jeffery Hale—the         incidents of prison life.’ ”     Ortiz v. McBride, 380 F.3d
Assistant Director of the DOCCS Inmate Grievance Program
                                                                    649, 654 (2d Cir. 2004) (quoting        Sandin v. Conner, 515
—states that Plaintiff exhausted 25 grievances between the
                                                                    U.S. 472, 484 (1995)). Where a prisoner alleges that he
beginning of his incarceration in 2008 and the filing of
                                                                    was confined to the Special Housing Unit (“SHU”) as the
this action in October 2012. (Dkt. 177-3 at 2). Of those 25
                                                                    result of a disciplinary hearing, the court considers how long
exhausted grievances, 23 relate to Plaintiff's incarceration at
                                                                    the confinement lasted, along with “the conditions of the
Wende. (See id. at 5-6). Defendants provide only a printout
                                                                    prisoner's segregated confinement relative to the conditions
listing the titles and grievance numbers of the 23 exhausted
                                                                    of the general prison population,” in determining whether
grievances that arose at Wende (see id.); they did not submit
                                                                    a liberty interest is implicated. Vasquez v. Coughlin, 2 F.
any paperwork relating to the grievances themselves or the
                                                                    Supp. 2d 255, 259 (N.D.N.Y. 1998). “Both the conditions
final resolution of any exhausted grievance. (See Dkt. 177).
                                                                    and their duration must be considered, since especially harsh
                                                                    conditions endured for a brief interval and somewhat harsh
Plaintiff clearly exhausted some potential claims which could
                                                                    conditions endured for a prolonged interval might both be
be raised in federal court pursuant to        § 1997e. However,
                                                                    atypical.”    Sealey v. Giltner, 197 F.3d 578, 586 (2d Cir.
the Court cannot determine whether the claims Plaintiff raises
                                                                    1999) (internal citation omitted).
in this action are those which have been exhausted because
neither party submitted sufficient information which would
                                                                     *7 There is no “bright line rule that a certain period of
allow the Court to make such a determination. It is possible
                                                                    SHU confinement automatically fails to implicate due process
that none of Plaintiff's exhausted grievances relate to the
named Defendants in this action; it is equally possible that all    rights.”       Palmer v. Richards, 364 F.3d 60, 64 (2d Cir.
23 exhausted grievances relate to actions taken by the named        2004). However, the Second Circuit has held that confinement
Defendants. Since Defendants seek summary judgment on               for fewer than 101 days under “normal” SHU conditions does
this basis, it is their burden to establish the lack of any issue   not amount to an atypical and significant hardship and thus
of material fact on the exhaustion argument. They have failed       does not implicate a liberty interest under the Due Process
to meet this burden. Thus, Defendants' motion based upon            Clause.      Ortiz, 380 F.3d at 654-55; see also      Tafari v.
Plaintiff's alleged failure to exhaust is denied.                   McCarthy, 714 F. Supp. 2d 317, 375 (N.D.N.Y. 2010) (stating
                                                                    that SHU confinements of up to 90 days “fall within the
                                                                    ‘short range’ of disciplinary confinement and thus implicate a
   D. Plaintiff's Due Process Claims
                                                                    liberty interest only if ‘the conditions were more severe than
Regardless of whether grievances were exhausted or whether
the claims were timely asserted, Plaintiff's due process claims     the normal SHU conditions.’ ” (quoting            Palmer, 364
relating to disciplinary confinement and grievance processing       F.3d at 65)).
fail as a matter of law and summary judgment is appropriate.
                                                                    Here, Defendants argue that none of Plaintiff's disciplinary
                                                                    confinements violated Plaintiff's due process rights. (Dkt.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 48 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


177-5 at 6-7). Defendants submitted Plaintiff's prison             Finally, Plaintiff alleges that he was retaliated against because
disciplinary record. (See Dkt. 177-4). The records show            he filed grievances. (Dkt. 12 at 28).
Plaintiff was subjected to only one non-time-barred SHU
confinement at Wende. (See id. at 8). That SHU confinement
was for 30 days. (Id.). Plaintiff does not argue that the                       A prisoner has a substantive due
conditions of his confinement were in any way abnormal                          process right not to be subjected to
or atypical. Because Plaintiff's disciplinary confinement                       false misconduct charges as retaliation
fell within the “short” range and did not involve any                           for his exercise of a constitutional right
abnormalities, it did not implicate any liberty interest                        such as petitioning the government
sufficient to raise a due process violation. Plaintiff's due                    for redress of grievances. Retaliating
process claims as to disciplinary confinement at Wende fail                     against inmates for filing grievances
as a matter of law.                                                             by filing false disciplinary reports
                                                                                violates the First Amendment. In fact,
                                                                                our Circuit has held that the filing of
                   2. Grievance Processing                                      a false disciplinary report is a serious
                                                                                enough action that temporal proximity
Plaintiff also raises due process complaints about the handling                 between an inmate grievance and
of his grievances. (See Dkt. 12 at 27-30; Dkt. 209-2 at 21). It                 the filing of a report is enough to
is well-established that inmates do not have a protected liberty                state a retaliation claim. Accordingly,
interest in the processing of their prison grievances. See                      a plaintiff can establish a causal
Torres v. Mazzuca, 246 F. Supp. 2d 334, 342 (S.D.N.Y. 2003).                    connection that suggests retaliation by
“[Although] there is a First Amendment right of meaningful                      showing that protected activity was
access to the courts and a right to petition the government for                 close in time to the adverse action.
redress, inmate grievance procedures are not required by the
Constitution and therefore a violation of such procedures does
not give rise to a claim under § 1983.” Cancel v. Goord,            *8 Richard v. Fischer, 38 F. Supp. 3d 340, 358 (W.D.N.Y.
No. 00 CIV 2042 LMM, 2001 WL 303713, at *3 (S.D.N.Y.               2014) (internal quotation marks and citations omitted). Here,
Mar. 29, 2001) (internal citations omitted).                       Plaintiff asserts that because of his filing of numerous
                                                                   grievances, unspecified Defendants retaliated by filing false
Plaintiff has no liberty interest in the prison grievance          misbehavior reports. (See Dkt. 12 at 28). Defendants have
program. Even if Defendants violated their own procedures in       not raised any argument related to Plaintiff's retaliation claim.
processing Plaintiff's grievances, Plaintiff cannot find relief    (See Dkt. 177-5). Therefore, the Court will not dismiss the
                                                                   retaliation claim.
under     § 1983. A prisoner may raise due process claims
related to disciplinary hearings. Montalvo v. Lamy, 139 F.
Supp. 3d 597, 608 (W.D.N.Y. 2015); Richard v. Fischer, 38 F.          F. Summary
Supp. 3d 340, 358-59 (W.D.N.Y. 2014). However, Plaintiff's         For the foregoing reasons, Defendants' motion for summary
allegations here relate only to allegedly faulty grievance         judgment is granted with respect to Plaintiff's alleged
processing; Plaintiff makes no allegations of due process          due process claims, but is denied as to Plaintiff's Eighth
violations related to disciplinary hearings. Therefore, these      Amendment claims related to the alleged denial of
claims fail as a matter of law.                                    adequate medical treatment and adequate food and nutrition,
                                                                   and it is also denied with respect to Plaintiff's claims
Plaintiff's only claim against Defendants Bellamy and Scott        alleging retaliation and the failure to provide reasonable
are the due process claims related to the grievance process.       accommodations for Plaintiff's disability.
Because Plaintiff's claims fail, Defendants Bellamy and Scott
must be dismissed from the action.
                                                                   III. Plaintiff's Motion for Discovery
                                                                   Plaintiff moves this Court to open discovery. (Dkt. 182).
  E. Retaliation                                                   Plaintiff states that he is “asking for interrogatory answers



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 49 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


and other evidence [to] show that the material facts are in             the plaintiff's ability to gather the facts and deal with the issues
dispute.” (Id. at 2). Plaintiff also states that discovery will         if unassisted by counsel.” Cooper v. A. Sargenti Co., Inc., 877
allow him to show that he filed “over 300 grievances.” (Id.).           F.2d 170, 172 (2d Cir. 1989). Particular attention must be paid
                                                                        to the merits of the plaintiff's claim. Id. (“Even where the
The Court construes Plaintiff's motion as one under Fed.                claim is not frivolous, counsel is often unwarranted where the
R. Civ. P. 56(d). In opposing a summary judgment motion,                indigent's chances of success are extremely slim.” (quoting
if a nonmovant “shows by affidavit or declaration that, for
                                                                            Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986))).
specified reasons, it cannot present facts essential to justify its
                                                                        Additionally, for prison inmates, the court must also give
opposition, the court may: (1) defer considering the motion
                                                                        weight to the plaintiff's lack of practical access to attorneys.
or deny it; (2) allow time to obtain affidavits or declarations
                                                                        Id. at 173-74.
or to take discovery; or (3) issue any other appropriate order.”
Fed. R. Civ. P. 56(d).
                                                                         *9 Plaintiff was in prison when he filed the complaint, and
  A party seeking to delay resolution of a summary judgment             remains in custody. (See Dkt. 1; Dkt. 4). Plaintiff has already
  motion on grounds that he has been deprived of certain                been granted in forma pauperis status in this case. (Dkt. 5).
  discovery materials “must show that the material sought is            In his in forma pauperis motion, Plaintiff stated that he was
  germane to the defense, and that it is neither cumulative             incarcerated, had not worked in the past 12 months, and did
  nor speculative, and a bare assertion that the evidence               not have any cash or other assets. (Dkt. 4 at 1-2). A prison
  supporting a plaintiff's allegation is in the hands of the            official certified that Plaintiff's average account balance for
  defendant is insufficient.”                                           the previous six months was $1.07. (Id. at 3). Plaintiff has
                                                                        conclusively shown that he is indigent, and has met the
Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 151 (2d Cir.                threshold test for appointing counsel.
2016) (quoting    Paddington Partners v. Bouchard, 34 F.3d
                                                                        However, the Cooper factors all weigh against appointing
1132, 1138 (2d Cir. 1994)).
                                                                        counsel at this time. Plaintiff's motion papers provide no
                                                                        information suggesting that he attempted to obtain counsel to
Here, Plaintiff has not submitted any sworn affidavit or
                                                                        assist in his case. (See Dkt. 182 at 5). As the Second Circuit
declaration requesting particular information, nor has he
                                                                        has noted, “[t]he vast majority of litigation on behalf of
described how the material requested is germane to his
                                                                        personal claimants is financed initially by lawyers who accept
defense related to the due process claims (the only claims
                                                                        the representation for a contingent fee in the expectation
on which the Court has granted summary judgment). As
                                                                        of being rewarded by a share of the winnings.” Cooper,
discussed above, the due process claims are barred as a
                                                                        877 F.2d at 173. In the absence of an affirmative statement
matter of law, and Plaintiff has not made a showing that
                                                                        by Plaintiff otherwise, the Court assumes that he has not
discovery would alter that conclusion. Therefore, the motion
                                                                        sought an attorney to represent him. This weighs against the
for discovery is denied without prejudice to Plaintiff seeking
                                                                        appointment of counsel.
discovery with respect to the claims that remain.

                                                                        The Court also finds that the Plaintiff has failed to
IV. Plaintiff's Motion to Appoint Counsel                               show anything more than a remote possibility of success
As part of Plaintiff's motion for discovery, he also moves this         on the merits. Plaintiff's ultimate success on the merits
Court to appoint counsel “to assist [Plaintiff] in preparing            faces significant hurdles, including Defendants' defense that
                                                                        Plaintiff failed to exhaust his administrative remedies. This
his case....” (Dkt. 182 at 5). Under   28 U.S.C. § 1915(e),
                                                                        too weighs heavily against the appointment of counsel.
the Court may appoint counsel to assist indigent litigants,
see, e.g., Sears, Roebuck & Co. v. Charles Sears Real Estate,
                                                                        Balancing the factors set forth in Cooper, the Court finds that
Inc., 865 F.2d 22, 23-24 (2d Cir. 1988), and the assignment
                                                                        appointing counsel is inappropriate at this time, and Plaintiff's
of pro bono counsel in civil cases is within the trial court's
                                                                        motion is denied without prejudice.
discretion.      In re Martin-Trigona, 737 F.2d 1254, 1260
(2d Cir. 1984). The court must evaluate “the merits of [the]
plaintiff's case, the plaintiff's ability to pay for private counsel,   V. Plaintiff's Motion for a Stay
his efforts to obtain a lawyer, the availability of counsel, and


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     8
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 50 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


Plaintiff moves this Court to stay the action while he                779 F. Supp. 2d 276, 280 & n.2 (E.D.N.Y. 2011) (“A district
undergoes surgery on his wrist, arm, and back. (Dkt. 182              court retains absolute authority to reconsider or otherwise
at 6). Plaintiff does not disclose the date of the surgery,           affect its interlocutory orders any time prior to appeal.”), aff'd,
or any further information which would allow the Court to             581 Fed.Appx. 56 (2d Cir. 2014), Plaintiff has not provided
evaluate the necessity of such a stay. (See id.). Plaintiff has       sufficient information to allow the Court to decide his motion.
not sufficiently shown a need for a stay in the litigation.           Therefore, Plaintiff's motion is denied.
Therefore, the motion is denied without prejudice.

                                                                      VIII. Plaintiff's Motion to Amend
VI. Plaintiff's Motion for a Medical Exam                             Plaintiff also filed a motion which, in essence, asks the Court
Plaintiff asks this Court, pursuant to Fed. R. Civ. P. 35, to         to allow Plaintiff to amend his response to Defendants' motion
order a medical examination so that he can access medical             for summary judgment. (Dkt. 192). The Court granted such
care for currently occurring medical issues. (Dkt. 187). Rule         relief already (Dkt. 208), and Plaintiff already filed amended
35 permits a court to order “a party whose ... condition ... is       response papers (Dkt. 209; Dkt. 211). Therefore, Plaintiff's
in controversy to submit to a physical or mental examination          motion is denied as moot because he has already received the
by a suitably licensed or certified examiner. The court has the       requested relief.
same authority to order a party to produce for examination
a person who is in its custody....” Fed. R. Civ. P. 35. “In
order to obtain a medical examination under Rule 35, the              IX. Plaintiff's Motion for a Hearing
moving party must establish ‘good cause....’ ” Kelly v. Times/        Plaintiff further asks the Court to hold a hearing “to
review Newspapers Corp., CV 14-2995 (JMA) (SIL), 2016                 cover several issue[s] that Plaintiff [does not] fully[ ]
WL 2901744, at *1 (E.D.N.Y. May 18, 2016). “ ‘Rule 35 does            understand.” (Dkt. 192 at 3). Plaintiff also seeks scheduling
not, however, authorize a party to file a motion for his own          conferences or orders pursuant to Fed. R. Civ. P. 16(b) and
physical examination.’ Neither may a plaintiff invoke Rule 35         26(f). The Court finds that neither a hearing nor a scheduling
in order to receive medical care.” Rodriguez v. Conway, No.           order is necessary at this time. If Plaintiff has legal questions,
10-CV-6243L, 2011 WL 4829725, at *3 (W.D.N.Y. Sept. 6,                he may retain an attorney or do further legal research to
2011) (citations omitted), affirmed in relevant part by No. 10-       answer those questions. It is not the Court's role to answer
CV-6243L, 2011 WL 4829869 (W.D.N.Y. Oct. 12, 2011).                   such questions. Thus, Plaintiff's motion is denied. Once an
                                                                      answer is filed, the case will proceed to discovery.
Here, Plaintiff's current medical condition is not “in
controversy.” Plaintiff has already submitted records
                                                                      X. Defendant's Motion for Sanctions
regarding his medical and dental maladies for the time period
                                                                      Defendants move this Court to impose sanctions on Plaintiff
at issue in this action. (See Dkt. 209-5 at 1-27). Defendants
                                                                      pursuant to Fed. R. Civ. P. 11. (Dkt. 195). Defendants argue
have in no way challenged the substance of Plaintiff's claimed
                                                                      that, as part of his response to the motion for summary
medical needs during his incarceration at Wende from 2008 to
                                                                      judgment, Plaintiff filed a grievance exhausted by another
2010. Further, Plaintiff cannot use Rule 35 to receive medical
                                                                      inmate, claiming the grievance as one Plaintiff had himself
care. Therefore, Plaintiff's motion is denied.
                                                                      exhausted. (Dkt. 195-2 at 1-2 (citing Dkt. 188-8 at 2)).
                                                                      Plaintiff allegedly did so in an attempt to show that the Jeffery
VII. Plaintiff's Motion for Reconsideration                           Hale declaration was knowingly false and that Defendants
 *10 Plaintiff titles his motion at Dkt. 192 as a “motion for         had destroyed Plaintiff's grievances. (Id. (citing Dkt. 188 at
reconsideration,” however, he does not point to any order             12)).
or decision of the Court for which he seeks reconsideration.
Although the Court has the inherent power to reconsider and           A party or counsel for a party is required by the Federal
modify interlocutory orders prior to the entry of judgment, see       Rules of Civil Procedure to certify that, to the best of their
Fed. R. Civ. P. 54(b) (“[A]ny order or other ... that adjudicates     knowledge, the factual contentions made have evidentiary
fewer than all the claims ... does not end the action as to any       support. Fed. R. Civ. P. 11(b)(3). Rule 11 allows the court to
of the claims or parties and may be revised at any time before        “impose an appropriate sanction on any attorney, law firm,
the entry of a judgment adjudicating all the claims and all           or party that violated [Rule 11(b)] or is responsible for the
the parties' rights and liabilities.”); Williams v. Cty. of Nassau,   violation.” Fed. R. Civ. P. 11(c)(1). “Sanctions may be—



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   9
           Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 51 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)


                                                                   As Plaintiff failed to assert any material violation of Rule 11,
but need not be—imposed when court filings are used for
                                                                   sanctions are inappropriate, and Plaintiff's motion is denied.
an ‘improper purpose,’ or when claims are not supported
by existing law, lack evidentiary support, or are otherwise
frivolous.” Ipcon Collections LLC v. Costco Wholesale Corp.,
698 F.3d 58, 63 (2d Cir. 2012) (citation omitted). “Further,                              CONCLUSION
even when a district court finds a violation of Rule 11,
‘the decision whether to impose a sanction is committed to         For the foregoing reasons, the Court
the district court's discretion.’ ” Id. (quoting Perez v. Posse
Comitatus, 373 F.3d 321, 325 (2d Cir. 2004)).                      GRANTS IN PART AND DENIES IN PART Defendants'
                                                                   motion for summary judgment (Dkt. 177);
Defendants argue that “the only appropriate sanction in this
matter is dismissal.” (Dkt. 195-2 at 3). The Court disagrees.      INSTRUCTS the Clerk of Court to terminate Defendants
The grievance at issue relates to a complaint which arose          Bellamy and Scott from this action;
during 2012 and 2013. (Dkt. 188-8 at 2). Even if Plaintiff
was the grievant, the grievance itself would be irrelevant to      DIRECTS Defendants to answer the complaint within 30 days
this Court's inquiry into Plaintiff's incarceration conditions     of the filing of this Decision and Order;
from 2008 until 2010. Indeed, the grievance at issue was not
taken into account during the Court's review of the motion for     DENIES Plaintiff's motion for discovery (Dkt. 182) without
summary judgment because it is irrelevant to the time frame        prejudice;
at issue. Further, although the filing of false documents in bad
faith to a court can, in egregious cases, result in dismissal,     DENIES Plaintiff's motion to appoint counsel (Dkt. 182)
                                                                   without prejudice;
see     Ceglia v. Zuckerberg, No. 10-CV-00569A(F), 2013
WL 1208558 (W.D.N.Y. 2013), report and recommendation
                                                                   DENIES Plaintiff's motion for a stay (Dkt. 182) without
adopted by 2014 WL 1224574 (W.D.N.Y. 2014), aff'd, 600
                                                                   prejudice;
Fed.Appx. 34 (2d Cir. 2015), such an extreme sanction is not
warranted at this time. However, Plaintiff is hereby warned
                                                                   DENIES Plaintiff's motion for a medical exam (Dkt. 187);
that any future violation of Rule 11 may result in dismissal
of the action or other appropriate sanctions.
                                                                   DENIES Plaintiff's motion for reconsideration (Dkt. 192);

*11 Defendants' motion is denied without prejudice.
                                                                   DENIES Plaintiff's motion to amend (Dkt. 192) as moot;


XI. Plaintiff's Motion for Sanctions                               DENIES Plaintiff's motion for a hearing (Dkt. 192);
Finally, Plaintiff asks this Court to impose sanctions on
Defendants for making materially misleading and false              DENIES Defendants' motion for sanctions (Dkt. 195) without
statements to the Court in its response in opposition (Dkt. 174)   prejudice; and
to Plaintiff's letter motion (Dkt. 172). (Dkt. 198). The Court
denied Plaintiff's motion as unrelated to the claims at issue in   DENIES Plaintiff's motion for sanctions (Dkt. 198).
this action. (Dkt. 176).
                                                                   SO ORDERED.
Read generously, Plaintiff argues that Defendants' counsel
failed to acknowledge in his response that one of the
                                                                   All Citations
individuals named in the letter motion was also a named
Defendant in this action. (See Dkt. 198 at 1-2). Such a            Not Reported in Fed. Supp., 2017 WL 920753
misstatement is immaterial and does not warrant sanctions.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
         Case 9:20-cv-00051-GTS-TWD Document 63 Filed 04/22/21 Page 52 of 52
Crichlow v. Fischer, Not Reported in Fed. Supp. (2017)




                                                     Footnotes


1      Defendants have not made any statute-of-limitations arguments regarding Plaintiff's claims under the
       Rehabilitation Act or the Americans with Disabilities Act. (See Dkt. 177-5 at 3). Thus, the Court only addresses
       Defendants' statute-of-limitation argument as it relates to Plaintiff's constitutional claims of discrimination
       under      § 1983.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      11
